Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 1 of 99 PageID #: 4122




                      THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION

AGIS SOFTWARE DEVELOPMENT LLC,      §
                                    §
v.                                  §               CASE NO. 2:19-CV-361-JRG
                                    §
GOOGLE LLC,                         §
___________________________________ §
                                    §
AGIS SOFTWARE DEVELOPMENT LLC,      §
                                    §
v.                                  §               CASE NO. 2:19-CV-359-JRG
                                    §
WAZE MOBILE LTD.,                   §
___________________________________ §
                                    §
AGIS SOFTWARE DEVELOPMENT LLC,      §
                                    §
v.                                  §               CASE NO. 2:19-CV-362-JRG
                                    §
SAMSUNG ELECTRONICS CO., LTD. and §
SAMSUNG ELECTRONICS AMERICA, §
INC.                                §

                              CLAIM CONSTRUCTION
                             MEMORANDUM AND ORDER

       Before the Court is the Opening Claim Construction Brief (Dkt. No. 116) filed by

Plaintiff AGIS Software Development LLC (“Plaintiff” or “AGIS”). Also before the Court is the

Responsive Claim Construction Brief (Dkt. No. 120) filed by Defendants Google LLC, Waze

Mobile Ltd., Samsung Electronics Co., Ltd., and Samsung Electronics America, Inc.

(“Defendants”) as well as Plaintiff’s reply (Dkt. No. 123).   The Court held a hearing on

October 30, 2020.




                                           1 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 2 of 99 PageID #: 4123




                                                         Table of Contents

I. BACKGROUND....................................................................................................................... 4
II. LEGAL PRINCIPLES ........................................................................................................... 5
III. AGREED TERMS............................................................................................................... 11
IV. DISPUTED TERMS............................................................................................................ 11
   A. “selected response” ............................................................................................................. 11
   B. “the response list” ............................................................................................................... 17
   C. “a response list”................................................................................................................... 23
   D. “recipient PDA/cell phone” and “sender PDA/cell phone” ................................................ 26
   E. “A method of receiving, acknowledging and responding to a forced message alert from
       a sender PDA/cell phone to a recipient PDA/cell phone, wherein the receipt,
       acknowledgment, and response to said forced message alert is forced by a forced
       message alert software application program, said method comprising the steps of:” ........ 30
   F. “a data transmission means that facilitates the transmission of electronic files between
       said PDA/cell phones in different locations” ...................................................................... 35
   G. “means for attaching a forced message alert software packet to a voice or text message
       creating a forced message alert that is transmitted by said sender PDA/cell phone, said
       forced message alert software packet containing a list of possible required responses
       and requiring the forced message alert software on said recipient PDA/cell phone to
       transmit an automatic acknowledgement to the sender PDA/cell phone as soon as said
       forced message alert is received by the recipient PDA/cell phone” ................................... 41
   H. “means for requiring a required manual response from the response list by the recipient
       in order to clear recipient’s response list from recipient’s cell phone display” .................. 46
   I. “means for receiving and displaying a listing of which recipient PDA/cell phones have
       automatically acknowledged the forced message alert and which recipient PDA/cell
       phones have not automatically acknowledged the forced message alert” .......................... 51
   J. “means for periodically resending said forced message alert to said recipient PDA/cell
       phones that have not automatically acknowledged the forced message alert” ................... 55
   K. “means for receiving and displaying a listing of which recipient PDA/cell phones have
       transmitted a manual response to said forced message alert and details the response
       from each recipient PDA/cell phone that responded” ........................................................ 59
   L. “means for transmitting the acknowledgment of receipt to said sender PDA/cellphone
       immediately upon receiving a force message alert from the sender PDA/cellphone” ....... 62
   M. “means for controlling of the recipient PDA/cellphone upon transmitting said
       automatic acknowledgment and causing, in cases where the forced message alert is a
       text message, the text message and a response list to be shown on the display of the
       recipient PDA/cellphone or causes, in cases where the forced message alert is a voice
       message, the voice message being periodically repeated by the speakers of the
       recipient PDA/cellphone while said response list is shown on the display” ...................... 68



                                                                  2 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 3 of 99 PageID #: 4124




  N. “means for allowing a manual response to be manually selected from the response list
     or manually recorded and transmitting said manual response to the sender PDA/cell
     phone” ................................................................................................................................. 73
  O. “means for clearing the text message and a response list from the display of the
     recipient PDA/cell phone or stopping the repeating voice message and clearing the
     response list from the display of the recipient PDA/cell phone once the manual
     response is transmitted” ...................................................................................................... 77
  P. “spatial coordinates” ............................................................................................................ 81
  Q. “Short Message Service (SMS) messages”......................................................................... 86
  R. “facilitating initiation of Internet Protocol (IP) based communication between the first
     device and the respective second devices” ......................................................................... 92
  S. “receiving a message from a second device” ...................................................................... 95
V. CONCLUSION...................................................................................................................... 99




                                                                   3 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 4 of 99 PageID #: 4125




                                     I. BACKGROUND

       Plaintiff alleges infringement of United States Patents No. 8,213,970 (“the ’970 Patent”),

9,408,055 (“the ’055 Patent”), 9,445,251 (“the ’251 Patent”), 9,467,838 (“the ’838 Patent”),

9,749,829 (“the ’829 Patent”) & 9,820,123 (“the ’123 Patent”) (collectively, “the patents-in-

suit”). (Dkt. No. 116, Exs. B–G.) Plaintiff submits that “[t]he ‘[f]ield of the [i]nvention’ is

described generally as related to the field of map-based communication among cellphone/PDA

devices, now more commonly referred to as ‘smartphones.’” (Dkt. No. 116, at 1.)

       The ’970 Patent is titled “Method of Utilizing Forced Alerts for Interactive Remote

Communications” and issued on July 3, 2012. The Abstract of the ’970 Patent states:

       The system and method having a specialized software application on a personal
       computer or a PDA/cell phone that that [sic] enables a participant to force an
       automatic acknowledgement and a manual response to a text or voice message
       from other participants within the same network. Each participant’s PDA/cell
       phone includes a forced message alert software application program for both
       creating and processing these forced message alerts. The system and method
       enabled by the forced message alert software application program provides the
       ability to (a) allow an operator to create and transmit a forced message alert from
       a sender PDA/cell phone to one or more recipient PCs and PDA/cell phones
       within the communication network; (b) automatically transmit an
       acknowledgement of receipt to the sender PDA cell phone upon the receipt of the
       forced message alert; (c) periodically resend the message to the recipient PCs and
       PDA/cell phones that have not sent an acknowledgement; (d) provide an
       indication of which recipient PCs and PDA/cell phones have acknowledged the
       forced message alert; (e) provide a manual response list on the display of the
       recipient PC and PDA/cell phone’s display that can only be cleared by manually
       transmitting a response; and (f) provide an indication on the sender PDA/cell
       phone of the status and content the [sic] manual responses.

       The ’838 Patent is titled “Method to Provide Ad Hoc and Password Protected Digital and

Voice Networks” and issued on October 11, 2016. The Abstract of the ’838 Patent states:

       A method and system includes the ability for individuals to set up an ad hoc
       digital and voice network easily and rapidly to allow users to coordinate their
       activities by eliminating the need for pre-entry of data into a web or identifying
       others by name, phone numbers or email. This method is especially useful for
       police, fire fighters, military, first responders or other emergency situations for


                                             4 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 5 of 99 PageID #: 4126




        coordinating different organizations at the scene of a disaster to elevate
        conventional communication problems either up and down the chain of command
        or cross communication between different emergency units. The method and
        system provides that the users are only required to enter a specific Server IP
        address and an ad hoc event name, a password and perhaps the name of the
        particular unit.

        The ’055 Patent, the ’251 Patent, and the ’829 Patent resulted from continuations of the

’838 Patent. The patents-in-suit all claim priority to United States Patent Application No.

10/711,490 (“the ’490 Application”), filed on September 21, 2004, which issued as United States

Patent No. 7,031,728. (Dkt. No. 116, Ex. A.) 1

        The Court previously construed disputed terms in all but one of the patents-in-suit in

AGIS Software Development, LLC v. Huawei Device USA Inc., et al., No. 2:17-CV-513, Dkt.

No. 205 (E.D. Tex. Oct. 10, 2018) (Gilstrap, J.) (“Huawei”). 2

        Shortly before the start of the October 30, 2020 hearing, the Court provided the parties

with preliminary constructions with the aim of focusing the parties’ arguments and facilitating

discussion. Those preliminary constructions are noted below within the discussion for each

term.

                                   II. LEGAL PRINCIPLES

        It is understood that “[a] claim in a patent provides the metes and bounds of the right

which the patent confers on the patentee to exclude others from making, using or selling the

1
  Plaintiff submits: “In its Preliminary Infringement Contentions, AGIS indicated that each of the
asserted claims is entitled to the September 21, 2004 priority date. The Defendants have
indicated, both in this litigation and in inter partes reviews that they intend to challenge the 2004
priority date. AGIS maintains to Defendants that, in the alternative, each claim is at least entitled
to the subsequent interim priority dates, e.g., the next application in the priority chain, U.S.
Application No. 11/308,648, which is April 17, 2006.” (Dkt. No. 116, at 4 n.3.)
2
  Plaintiff submits: “Although the ’123 Patent was not asserted in the Huawei case, Defendants
do not propose any terms found only in the ’123 Patent require construction. The same claim
terms that Defendants seek construction for that appear in the ’123 Patent are also found in the
other Asserted Patents.” (Dkt. No. 116, at 2 n.1.)

                                               5 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 6 of 99 PageID #: 4127




protected invention.” Burke, Inc. v. Bruno Indep. Living Aids, Inc., 183 F.3d 1334, 1340 (Fed.

Cir. 1999). Claim construction is clearly an issue of law for the court to decide. Markman v.

Westview Instruments, Inc., 52 F.3d 967, 970–71 (Fed. Cir. 1995) (en banc), aff’d, 517 U.S. 370

(1996).

          “In some cases, however, the district court will need to look beyond the patent’s intrinsic

evidence and to consult extrinsic evidence in order to understand, for example, the background

science or the meaning of a term in the relevant art during the relevant time period.” Teva

Pharm. USA, Inc. v. Sandoz, Inc., 135 S. Ct. 831, 841 (2015) (citation omitted). “In cases where

those subsidiary facts are in dispute, courts will need to make subsidiary factual findings about

that extrinsic evidence. These are the ‘evidentiary underpinnings’ of claim construction that we

discussed in Markman, and this subsidiary factfinding must be reviewed for clear error on

appeal.” Id. (citing 517 U.S. 370).

          To ascertain the meaning of claims, courts look to three primary sources: the claims, the

specification, and the prosecution history. Markman, 52 F.3d at 979. The specification must

contain a written description of the invention that enables one of ordinary skill in the art to make

and use the invention. Id. A patent’s claims must be read in view of the specification, of which

they are a part. Id. For claim construction purposes, the description may act as a sort of

dictionary, which explains the invention and may define terms used in the claims. Id. “One

purpose for examining the specification is to determine if the patentee has limited the scope of

the claims.” Watts v. XL Sys., Inc., 232 F.3d 877, 882 (Fed. Cir. 2000).

          Nonetheless, it is the function of the claims, not the specification, to set forth the limits of

the patentee’s invention. Otherwise, there would be no need for claims. SRI Int’l v. Matsushita

Elec. Corp., 775 F.2d 1107, 1121 (Fed. Cir. 1985) (en banc). The patentee is free to be his own



                                                  6 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 7 of 99 PageID #: 4128




lexicographer, but any special definition given to a word must be clearly set forth in the

specification. Intellicall, Inc. v. Phonometrics, Inc., 952 F.2d 1384, 1388 (Fed. Cir. 1992).

Although the specification may indicate that certain embodiments are preferred, particular

embodiments appearing in the specification will not be read into the claims when the claim

language is broader than the embodiments. Electro Med. Sys., S.A. v. Cooper Life Sciences, Inc.,

34 F.3d 1048, 1054 (Fed. Cir. 1994).

        This Court’s claim construction analysis is substantially guided by the Federal Circuit’s

decision in Phillips v. AWH Corporation, 415 F.3d 1303 (Fed. Cir. 2005) (en banc). In Phillips,

the court set forth several guideposts that courts should follow when construing claims. In

particular, the court reiterated that “the claims of a patent define the invention to which the

patentee is entitled the right to exclude.” Id. at 1312 (quoting Innova/Pure Water, Inc. v. Safari

Water Filtration Sys., Inc., 381 F.3d 1111, 1115 (Fed. Cir. 2004)). To that end, the words used

in a claim are generally given their ordinary and customary meaning. Id. The ordinary and

customary meaning of a claim term “is the meaning that the term would have to a person of

ordinary skill in the art in question at the time of the invention, i.e., as of the effective filing date

of the patent application.” Id. at 1313. This principle of patent law flows naturally from the

recognition that inventors are usually persons who are skilled in the field of the invention and

that patents are addressed to, and intended to be read by, others skilled in the particular art. Id.

        Despite the importance of claim terms, Phillips made clear that “the person of ordinary

skill in the art is deemed to read the claim term not only in the context of the particular claim in

which the disputed term appears, but in the context of the entire patent, including the

specification.” Id. Although the claims themselves may provide guidance as to the meaning of

particular terms, those terms are part of “a fully integrated written instrument.” Id. at 1315



                                                 7 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 8 of 99 PageID #: 4129




(quoting Markman, 52 F.3d at 978). Thus, the Phillips court emphasized the specification as

being the primary basis for construing the claims. Id. at 1314–17. As the Supreme Court stated

long ago, “in case of doubt or ambiguity it is proper in all cases to refer back to the descriptive

portions of the specification to aid in solving the doubt or in ascertaining the true intent and

meaning of the language employed in the claims.” Bates v. Coe, 98 U.S. 31, 38 (1878). In

addressing the role of the specification, the Phillips court quoted with approval its earlier

observations from Renishaw PLC v. Marposs Societa’ per Azioni, 158 F.3d 1243, 1250 (Fed. Cir.

1998):

         Ultimately, the interpretation to be given a term can only be determined and
         confirmed with a full understanding of what the inventors actually invented and
         intended to envelop with the claim. The construction that stays true to the claim
         language and most naturally aligns with the patent’s description of the invention
         will be, in the end, the correct construction.

Phillips, 415 F.3d at 1316.        Consequently, Phillips emphasized the important role the

specification plays in the claim construction process.

         The prosecution history also continues to play an important role in claim interpretation.

Like the specification, the prosecution history helps to demonstrate how the inventor and the

United States Patent and Trademark Office (“PTO”) understood the patent. Id. at 1317. Because

the file history, however, “represents an ongoing negotiation between the PTO and the

applicant,” it may lack the clarity of the specification and thus be less useful in claim

construction proceedings. Id. Nevertheless, the prosecution history is intrinsic evidence that is

relevant to the determination of how the inventor understood the invention and whether the

inventor limited the invention during prosecution by narrowing the scope of the claims. Id.; see

Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350 (Fed. Cir. 2004) (noting that




                                              8 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 9 of 99 PageID #: 4130




“a patentee’s statements during prosecution, whether relied on by the examiner or not, are

relevant to claim interpretation”).

       Phillips rejected any claim construction approach that sacrificed the intrinsic record in

favor of extrinsic evidence, such as dictionary definitions or expert testimony. The en banc court

condemned the suggestion made by Texas Digital Systems, Inc. v. Telegenix, Inc., 308 F.3d 1193

(Fed. Cir. 2002), that a court should discern the ordinary meaning of the claim terms (through

dictionaries or otherwise) before resorting to the specification for certain limited purposes.

Phillips, 415 F.3d at 1319–24. According to Phillips, reliance on dictionary definitions at the

expense of the specification had the effect of “focus[ing] the inquiry on the abstract meaning of

words rather than on the meaning of claim terms within the context of the patent.” Id. at 1321.

Phillips emphasized that the patent system is based on the proposition that the claims cover only

the invented subject matter. Id.

       Phillips does not preclude all uses of dictionaries in claim construction proceedings.

Instead, the court assigned dictionaries a role subordinate to the intrinsic record. In doing so, the

court emphasized that claim construction issues are not resolved by any magic formula. The

court did not impose any particular sequence of steps for a court to follow when it considers

disputed claim language. Id. at 1323–25. Rather, Phillips held that a court must attach the

appropriate weight to the intrinsic sources offered in support of a proposed claim construction,

bearing in mind the general rule that the claims measure the scope of the patent grant.

       The Supreme Court of the United States has “read [35 U.S.C.] § 112, ¶ 2 to require that a

patent’s claims, viewed in light of the specification and prosecution history, inform those skilled

in the art about the scope of the invention with reasonable certainty.” Nautilus, Inc. v. Biosig

Instruments, Inc., 572 U.S. 898, 910, 134 S. Ct. 2120, 2129 (2014). “A determination of claim



                                               9 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 10 of 99 PageID #: 4131




 indefiniteness is a legal conclusion that is drawn from the court’s performance of its duty as the

 construer of patent claims.” Datamize, LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1347

 (Fed. Cir. 2005) (citations and internal quotation marks omitted), abrogated on other grounds by

 Nautilus, 134 S. Ct. 2120. “Indefiniteness must be proven by clear and convincing evidence.”

 Sonix Tech. Co. v. Publ’ns Int’l, Ltd., 844 F.3d 1370, 1377 (Fed. Cir. 2017).

        “[P]rior orders in related cases do not bar the Court from conducting additional

 construction in order to refine earlier claim constructions.” TQP Dev., LLC v. Intuit Inc., No.

 2:12-CV-180-WCB, 2014 WL 2810016, at *6 (E.D. Tex. June 20, 2014) (Bryson, J., sitting by

 designation).

        In general, however, prior claim construction proceedings involving the same patents-in-

 suit are “entitled to reasoned deference under the broad principals of stare decisis and the goals

 articulated by the Supreme Court in Markman, even though stare decisis may not be applicable

 per se.” Maurice Mitchell Innovations, LP v. Intel Corp., No. 2:04-CV-450, 2006 WL 1751779,

 at *4 (E.D. Tex. June 21, 2006) (Davis, J.); see TQP, 2014 WL 2810016, at *6 (“[P]revious

 claim constructions in cases involving the same patent are entitled to substantial weight, and the

 Court has determined that it will not depart from those constructions absent a strong reason for

 doing so.”); see also Teva, 135 S. Ct. at 839–40 (“prior cases will sometimes be binding because

 of issue preclusion and sometimes will serve as persuasive authority”) (citation omitted); Finisar

 Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1329 (Fed. Cir. 2008) (noting “the importance of

 uniformity in the treatment of a given patent”) (quoting Markman v. Westview Instruments, Inc.,

 517 U.S. 370, 390 (1996)).




                                              10 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 11 of 99 PageID #: 4132




                                      III. AGREED TERMS

         In their July 10, 2020 Joint P.R. 4-3 Claim Construction and Prehearing Statement (Dkt.

 No. 109) and in their September 20, 2020 Joint Claim Construction Chart Pursuant to P.R. 4-5(d)

 (Dkt. No. 128), the parties submitted the following agreements:

                          Term                                    Agreed Construction
 “manual response”                                  “recipient-selectable response message”

 (’970 Pat., Cls. 1, 2)

 “a CPU and a touch screen display a CPU and        “a CPU, a touch screen display, and memory”
 memory”

 (’970 Pat., Cl. 1)

 “a forced message alert software application “application software that allows an operator to
 program”                                     create and transmit forced message alerts”

 (’970 Pat., Cls. 1, 2, 10–12)

 “group”                                            “more than       two   participants   associated
                                                    together”
 (ʼ251 Pat., Cls. 1, 24, 31;
 ʼ838 Pat., Cls. 1, 5, 19, 54;
 ʼ829 Pat., Cls. 1, 34, 35;
 ʼ123 Pat., Cls. 1, 14–17, 23, 36, 37, 45–47)


                                     IV. DISPUTED TERMS

 A. “selected response”

 Plaintiff’s Proposed Construction                  Defendants’ Proposed Construction

 Plain and ordinary meaning                         “recipient selected response message”

 (Dkt. No. 109, Ex. B, at 1; id., Ex. C, at 1; Dkt. No. 116, at 6; Dkt. No. 120, at 2; Dkt. No. 128,

 App’x A, at 37.) The parties submit that this term appears in Claim 10 of the ’970 Patent. (Dkt.

 No. 109, Ex. B, at 1; id., Ex. C, at 1; Dkt. No. 128, App’x A, at 37.)



                                                11 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 12 of 99 PageID #: 4133




         Shortly before the start of the October 30, 2020 hearing, the Court provided the parties

 with the following preliminary construction: “recipient-selectable response message.”

         (1) The Parties’ Positions

         Plaintiff argues that “Defendants’ proposed construction would conflate a ‘selected

 response’ with the Court’s prior construction of a ‘manual response,’” and “Defendants’

 construction unnecessarily complicates and adds ambiguity to the claims by adding numerous

 unclaimed and undefined phrases, increases confusion instead of providing clarity, and unduly

 limits the scope of ‘selected response.’” (Dkt. No. 116, at 7.)

         Defendants respond that as to whether the response is a “message” and as to whether the

 response is selected by a recipient, both issues were decided in favor of Defendants’ proposed

 construction in Huawei as to the related term “manual response.”           (Dkt. No. 120, at 2.)

 Defendants argue that “the intrinsic record demonstrates that the ‘selected response’ is an actual

 content-bearing message,” including the claim language, the specification, and the prosecution

 history. (Id., at 2–4.) Defendants likewise argue that the claim language, the specification, and

 the prosecution history demonstrate that a “selected response” must be selected by the recipient.

 (Id., at 5–6.)

         Plaintiff replies that “Claim 10 mandates that ‘selected response’ is broader than a

 ‘recipient selected response message’ because it has to be an ‘option’ that is chosen.” (Dkt.

 No. 123, at 2.) “Claim 1 does not mirror Claim 10,” Plaintiff argues, “and this Court should not

 disturb the patentee’s decision to pursue different coverage in Claim 10.” (Id.)

         At the October 30, 2020 hearing, Plaintiff argued that a “selected response” message

 need not include the full text of the selected response option but rather could include an

 indication of which response option was selected. Defendants argued that the Court in Huawei



                                               12 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 13 of 99 PageID #: 4134




 found that the “selected response” message must include the full “content” of the selected

 response option. See Huawei at 41.

        (2) Analysis

        Claim 10 of the ’970 Patent recites (emphasis added):

        10. A method of receiving, acknowledging and responding to a forced message
        alert from a sender PDA/cell phone to a recipient PDA/cell phone, wherein the
        receipt, acknowledgment, and response to said forced message alert is forced by a
        forced message alert software application program, said method comprising the
        steps of:
                receiving an electronically transmitted electronic message; identifying said
        electronic message as a forced message alert, wherein said forced message alert
        comprises of a voice or text message and a forced message alert application
        software packet, which triggers the activation of the forced message alert software
        application program within the recipient PDA/cell phone;
                transmitting an automatic acknowledgment of receipt to the sender
        PDA/cell phone, which triggers the forced message alert software application
        program to take control of the recipient PDA/cell phone and show the content of
        the text message and a required response list on the display recipient PDA/cell
        phone or to repeat audibly the content of the voice message on the speakers of the
        recipient PDA/cell phone and show the required response list on the display
        recipient PDA/cell phone; and
                transmitting a selected required response from the response list in order to
        allow the message required response list to be cleared from the recipient’s cell
        phone display, whether said selected response is a chosen option from the
        response list, causing the forced message alert software to release control of the
        recipient PDA/cell phone and stop showing the content of the text message and a
        response list on the display recipient PDA/cell phone and[/]or stop repeating the
        content of the voice message on the speakers of the recipient PDA/cell phone;
                displaying the response received from the PDA cell phone that transmitted
        the response on the sender of the forced alert PDA/cell phone; and
                providing a list of the recipient PDA/cell phones [that] have automatically
        acknowledged receipt of a forced alert message and their response to the forced
        alert message.

        As to the first dispute, a “selected response” must be selectable by the recipient. This

 understanding is consistent with the context in which the term is used in the claim, which recites

 that a selected response is chosen from a response list at a “recipient PDA/cell phone.” The




                                              13 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 14 of 99 PageID #: 4135




 Court reached substantially the same conclusion in Huawei as to the similar term “manual

 response” in Claim 1 of the ’970 Patent. See Huawei at 39–42. 3

        Disclosure cited by Plaintiff is further consistent with the Court’s understanding:

        A required response list which will be either preinstalled in the phone application
        software or sent with the forced message alert will be presented to the user
        operator upon receipt of the forced message. When the forced text or voice alert
        is received, the user operator is presented with the required response list. In order
        to clear the forced text message alert from the user operator’s PC or PDA/cell
        phone display, the user operator is required to select a reply from this list.

 ’970 Patent at 7:17–24 (emphasis added). This disclosure that “the user operator is required to

 select a reply” is consistent with interpreting the “selected response” as being selected by the

 recipient. And although “patent coverage is not necessarily limited to inventions that look like

 the ones in the figures,” MBO Labs., Inc. v. Becton, Dickinson & Co., 474 F.3d 1323, 1333 (Fed.

 Cir. 2007), it is nonetheless noteworthy that Defendants’ proposal is consistent with Figure 4 of

 the ’970 Patent, which discloses that “[t]he recipient selects a response from the response list and

 the recipient cell phone and [sic] transmits the response to the sender[’]s cell phone.”

        As to whether the “selected response” must be a “message,” Defendants read the recital

 of “transmitting a selected required response from the response list in order to allow the message

 required response list to be cleared from the recipient’s cell phone display” as meaning that the

 “response” is a “message.” In the context of the claim as a whole, however, this recital of

 “message” is better read as referring to the required response list being part of the forced



 3
   Huawei also considered prosecution history (see Huawei at 41), but the cited statements
 pertained to different claims, not the claim that is at issue in the above-captioned case. (See Dkt.
 No. 120, Ex. 3, Dec. 17, 2010 Response and Amendment, at 8 (“Applicant’s invention is about
 sending commands to individuals using any communications means that require a manual
 response from the individual to whom the command was issued . . . .”); see also id., Ex. 2,
 Sept. 9, 2011 Response and Amendment, at 8 (similar).) Therefore, although this prosecution
 history can be considered here, it is of somewhat limited weight.

                                               14 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 15 of 99 PageID #: 4136




 message alert. Further, the claim refers to the selected response being a “chosen option from the

 response list,” but the claim does not explicitly recite that this “chosen option” is a “message.”

        Additional evidence, however, warrants construing the “selected response” as being a

 message. Huawei cited a statement in the Summary of the Invention regarding software with an

 ability to “provide a manual response list on the display of the recipient PC and PDA/cell

 phone’s display that can only be cleared by manually selecting and transmitting a response from

 the list or recording and transmitting a voice response.” See ’970 Patent at 2:26–29; see also

 Huawei at 40–41. The specification thus discloses that a response is not only selected but is also

 transmitted, which is consistent with the selected response being a message.

        Further, the recital in Claim 10 of “displaying the response received from the PDA cell

 phone that transmitted the response on the sender of the forced alert PDA/cell phone” is

 consistent with the selected response being a message because it is “transmitted” and it has

 content that can be “display[ed].” Likewise, this is consistent with disclosure that, for example,

 “[a] military default response list would typically consist of choices such as, ‘will comply,’ ‘will

 not comply,’ and ‘have complied.’” ’970 Patent at 7:27–29.

        Even if it might be “poor drafting practice,” any presumption that different terms have

 different meanings “is not conclusive,” and “it is not unknown for different words to be used to

 express similar concepts.” Bancorp Servs., LLC v. Hartford Life Ins. Co., 359 F.3d 1367, 1373

 (Fed. Cir. 2004). This is particularly true where, as here, the terms at issue appear in separate

 claims (“manual response” appears in Claim 1, and “selected response” appears in Claim 10).

 See Nystrom v. TREX Co., Inc., 424 F.3d 1136, 1143 (Fed. Cir. 2005) (“[S]imply noting the

 difference in the use of claim language does not end the matter. Different terms or phrases in




                                               15 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 16 of 99 PageID #: 4137




 separate claims may be construed to cover the same subject matter where the written description

 and prosecution history indicate that such a reading of the terms or phrases is proper.”).

         Thus, as to Defendants’ concern that “[u]nder AGIS’s interpretation, a ‘selected

 response’ can come from a menu of options that are not responses at all, but rather a list of

 actions that can be performed entirely on the recipient’s device, without sending anything back

 to the sender” (Dkt. No. 120, at 4), based on the foregoing the Court expressly rejects any such

 interpretation by Plaintiff.

         Finally, as to the parties’ dispute at the October 30, 2020 hearing regarding whether a

 “selected response” message must include the full content of a selected response option,

 Defendants’ reliance on Huawei is unavailing. Huawei found (emphasis in original):

         [T]he foregoing evidence demonstrates that the content of the response must be
         sent, not merely an indication of whether or not a response has been selected. To
         whatever extent Plaintiff is interpreting the disputed term otherwise, the Court
         hereby expressly rejects Plaintiff’s interpretation. Likewise, to whatever extent
         Plaintiff is arguing that a possible response to a message could be merely ignoring
         it, such an interpretation would be inconsistent with the foregoing evidence
         (including the context provided by other claim language) that a “manual
         response” must be an affirmative response.

 Huawei at 41. In Huawei, the Court rejected any interpretation that a “manual response” could

 be “merely an indication of whether or not a response has been selected,” that is, that some

 response was selected (without necessarily specifying which response). Id. Instead, the “manual

 response” needed to indicate which response option was selected.           Thus, the reference to

 “content” in Huawei did not refer to the entire content of a response option necessarily being

 transmitted within the response message.         See id.    The Court hereby expressly rejects

 Defendants’ argument that a “selected response” must necessarily include the full content of a

 response (rather than perhaps an indication or representation of a particular response).




                                               16 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 17 of 99 PageID #: 4138




         The Court therefore hereby construes “selected response” to mean “recipient-selectable

 response message.”

 B. “the response list”

 Plaintiff’s Proposed Construction                    Defendants’ Proposed Construction

 Plain and ordinary meaning                           Indefinite

                                                      *[Defendants] initially proposed that the
                                                      antecedent basis is “a list of possible required
                                                      responses,” but now asserts the limitation is
                                                      indefinite in view of AGIS’s arguments.


 (Dkt. No. 109, Ex. B, at 1; Dkt. No. 116, at 7; Dkt. No. 120, at 6; see Dkt. No. 109, Ex. B, at 1;

 Dkt. No. 128, App’x A, at 39.) The parties submit that this term appears in Claim 1 of the ’970

 Patent. (Dkt. No. 109, Ex. B, at 1; id., Ex. C, at 1; Dkt. No. 128, App’x A, at 39.)

         Shortly before the start of the October 30, 2020 hearing, the Court provided the parties

 with the following preliminary construction: “The antecedent basis for ‘the response list’ is the

 ‘list of possible required responses’ recited in the ‘means for attaching . . .’ limitation.”

         (1) The Parties’ Positions

         Plaintiff argues that “[t]here is no recited claim limitation that requires that each possible

 required response make it to the response list that is displayed on the recipient phone.” (Dkt.

 No. 116, at 7.)

         Defendants respond that “[t]he fact that ‘the response list’ could refer to many possible

 recited features [in] Claim 1, as AGIS argues (AGIS Br. at 7-8), only reinforces the term’s

 indefiniteness.” (Dkt. No. 120, at 7.)

         Plaintiff replies that Defendants did not obtain leave of Court to assert their previously

 undisclosed indefiniteness argument. (Dkt. No. 123, at 2.) Alternatively, Plaintiff argues that



                                                 17 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 18 of 99 PageID #: 4139




 “Defendants’ new argument should fail for lack of evidence regarding a POSITA’s knowledge or

 understanding” and because Defendants “conflate the existence of multiple embodiments for a

 finding that a term has multiple interpretations” and “improperly isolate the ‘response list’ term

 from the surrounding claim language . . . .” (Id., at 3.) For example, Plaintiff argues that “each

 of the options included in the application program do not necessarily need to be included in the

 packet that is transmitted to the recipient.” (Id., at 4.)

         At the October 30, 2020 hearing, Defendants submitted that prior to briefing, as a

 proposed compromise to resolve the indefiniteness issue, Defendants offered to interpret this

 disputed term as referring to the list recited as part of the forced message alert software packet,

 but Plaintiff refused.     Defendants submitted at the hearing that its proposed compromise

 interpretation is more plausible than referring to the list that is included with the forced message

 alert software application program, but Defendants maintained their indefiniteness arguments.

 Plaintiff responded that it agrees with the Court’s preliminary construction, and Plaintiff argued

 that the response options on the list contained in the packet could include the response options

 that are on the list included with the application program.

         (2) Analysis

         In Huawei, no party asserted indefiniteness as to “the response list” in Claim 1 of the

 ’970 Patent. This claim recites (emphasis added):

         1. A communication system for transmitting, receiving, confirming receipt, and
         responding to an electronic message, comprising:
                 a predetermined network of participants, wherein each participant has a
         similarly equipped PDA/cell phone that includes [a CPU, a touch screen display,
         and memory];
                 a data transmission means that facilitates the transmission of electronic
         files between said PDA/cell phones in different locations;
                 a sender PDA/cell phone and at least one recipient PDA/cell phone for
         each electronic message;



                                                 18 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 19 of 99 PageID #: 4140




                a forced message alert software application program including a list of
        required possible responses to be selected by a participant recipient of a forced
        message response loaded on each participating PDA/cell phone;
                means for attaching a forced message alert software packet to a voice or
        text message creating a forced message alert that is transmitted by said sender
        PDA/cell phone to the recipient PDA/cell phone, said forced message alert
        software packet containing a list of possible required responses and requiring the
        forced message alert software on said recipient PDA/cell phone to transmit an
        automatic acknowledgment to the sender PDA/cell phone as soon as said forced
        message alert is received by the recipient PDA/cell phone;
                means for requiring a required manual response from the response list by
        the recipient in order to clear recipient’s response list from recipient’s cell phone
        display;
                means for receiving and displaying a listing of which recipient PDA/cell
        phones have automatically acknowledged the forced message alert and which
        recipient PDA/cell phones have not automatically acknowledged the forced
        message alert;
                means for periodically resending said forced message alert to said
        recipient PDA/cell phones that have not automatically acknowledged the forced
        message alert; and
                means for receiving and displaying a listing of which recipient PDA/cell
        phones have transmitted a manual response to said forced message alert and
        details the response from each recipient PDA/cell phone that responded.

        As a threshold matter, Plaintiff argues that Defendants’ indefiniteness argument is

 untimely. But whereas Defendants originally proposed that “the response list” refers back to

 “said forced message alert software packet containing a list of possible required responses” (Dkt.

 No. 109, Ex. C, at 1), Plaintiff argued in its opening claim construction brief that “‘a list of

 possible required responses’ cover[s] multiple embodiments presented in the specification

 including those preinstalled in the phone application software or sent with the forced message

 alert.” (Dkt. No. 116, at 8.) Defendants responded by pointing out that the claim itself refers to

 these two possibilities, and Defendants argued that, as a result, Plaintiff’s own interpretation

 gives rise to indefiniteness. (Dkt. No. 120, at 7–8.) Defendants’ indefiniteness argument is

 therefore responsive to Plaintiff’s opening brief and will be considered.




                                               19 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 20 of 99 PageID #: 4141




        The RevoLaze case cited by Plaintiff does not compel otherwise. See RevoLaze LLC v.

 J.C. Penney Co., Inc., No. 2:19-CV-43, 2020 WL 697891, at *18 (E.D. Tex. Feb. 11, 2020)

 (Gilstrap, J.) (“the Court interprets Defendants’ withdrawal of terms as abandoning their claim-

 scope positions on these terms, including indefiniteness”).      Unlike in the cited portion of

 RovoLaze, id., Defendants’ argument in the present case is based on the manner in which

 Plaintiff explains its “plain and ordinary meaning interpretation” in Plaintiff’s opening brief, as

 discussed above.

        Turning to the claim language at issue, the phrase “a list of required possible responses”

 is not identical to the phrase “a list of possible required responses.” In these two phrases, the

 words “required” and “possible” are transposed. This could perhaps be reconciled by finding

 that, in both phrases, “required” and “possible” modify the same other word, “responses,” and

 therefore these phrases could be treated as identical. The context in which these phrases as a

 whole are used, however, are different, such that these two phrases do not necessarily refer to the

 same list of responses, as explained herein.

        In the first recital—“a forced message alert software application program including a list

 of required possible responses to be selected by a participant recipient of a forced message

 response loaded on each participating PDA/cell phone”—the list of required possible responses

 is on a PDA/cell phone as part of software.

        In the second recital—“means for attaching a forced message alert software packet to a

 voice or text message creating a forced message alert that is transmitted by said sender PDA/cell

 phone to the recipient PDA/cell phone, said forced message alert software packet containing a

 list of possible required responses”—the list of possible required responses is in a packet that is

 transmitted.



                                                20 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 21 of 99 PageID #: 4142




         The specification, by presenting these in “either . . . or” fashion, reinforces that these are

 distinct lists:

         Referring now to FIG. 2, in order to set up a communication network that utilizes
         the forced message alert system, the forced message alert software application
         program must be installed on a plurality of PCs and/or PDA/cell phones. The
         application will provide for a forced alert message that can be designated for
         transmission according to several criteria: a.) A single PC and/or PDA/cell phone,
         b.) The list of users currently participating in the network, and c.) A user or
         administrator predefined list of network participants.

         A required response list which will be either preinstalled in the phone application
         software or sent with the forced message alert will be presented to the user
         operator upon receipt of the forced message. When the forced text or voice alert
         is received, the user operator is presented with the required response list.

         ***

         The response list from which the message receiver must select can either be
         included in the forced alert message or be preloaded in each phone.

 ’970 Patent at 7:12–22 & 7:56–58 (emphasis added). Figure 4 of the ’970 Patent refers to “a list

 of responses to be shown on the display of the recipient cell phone,” and Figure 3A illustrates a

 step in which (emphasis added): “The sender then selects the default response list or creates a

 new response list that is sent with the text message or voice recording.”

         The relevant claim language, reproduced above, mirrors this distinction between

 alternatives by referring to a recipient both in the context of the forced message alert software

 application program as well as in the context of the forced message alert software packet. See

 id. at 9:12 & 9:23.

         Plaintiff argues that “the response list” is simply “the response list presented to the

 recipient” (Dkt. No. 116, at 8), whatever it may be, but the definite article (“the”) in patent claim

 drafting is understood as referring back to an antecedent. Baldwin Graphic Sys., Inc. v. Siebert,

 Inc., 512 F.3d 1338, 1343 (Fed. Cir. 2008) (as part of discussion that “a” is understood in patent



                                                21 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 22 of 99 PageID #: 4143




 drafting as referring to one or more, noting that “the use of a definite article (‘said’ or ‘the’) to refer

 back to an initial indefinite article [(‘a’ or ‘an’)]” “carries either a singular or plural meaning”).

         “[A] claim could be indefinite if a term does not have proper antecedent basis where such

 basis is not otherwise present by implication or the meaning is not reasonably ascertainable.”

 Halliburton Energy Serv., Inc. v. M-I LLC, 514 F.3d 1244, 1249 (Fed. Cir. 2008).

         Plaintiff’s proposal that “the response list” is simply “the response list presented to the

 recipient” (Dkt. No. 116, at 8) is untenable and perhaps amounts to a proposal to replace “the

 response list” with “a response list” in Claim 1. This would amount to an impermissible

 redrafting of the claim. See K–2 Corp. v. Salomon S.A., 191 F.3d 1356, 1364 (Fed. Cir. 1999)

 (“Courts do not rewrite claims; instead, we give effect to the terms chosen by the patentee.”); see

 also Chef Am., Inc. v. Lamb–Weston, Inc., 358 F.3d 1371, 1374 (Fed. Cir. 2004) (“[C]ourts may

 not redraft claims, whether to make them operable or to sustain their validity.”).

         In its reply brief, Plaintiff states that the “response list” “that is displayed to the recipient

 for selection . . . is the response list transmitted with the packet that is received and the options

 shown to the recipient for selection.” (Dkt. No. 123, at 4 (emphasis added).) At the October 30,

 2020 hearing, Defendants conceded that this reading is more “plausible” than reading “the

 response list” as referring to the list included with the software application program. Defendants

 argued that Plaintiff’s statement in its briefing is equivocal, and Defendants submitted that

 Plaintiff’s refusal to agree to this interpretation during the claim construction meet-and-confer

 process led Defendants to assert indefiniteness. Plaintiff made clear at the October 30, 2020

 hearing, however, that Plaintiff believes “the response list” refers to the “list of possible required

 responses” recited in the “means for attaching . . .” limitation, which was Defendants’ position

 prior to briefing. The parties thus essentially reached agreement on how to interpret this claim



                                                   22 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 23 of 99 PageID #: 4144




 language.   Defendants nonetheless maintained their indefiniteness position, arguing at the

 hearing that Defendants’ prior position was merely offered as a “compromise.”

        While the Court is mindful that Plaintiff’s seemingly amorphous position on this disputed

 term during these claim construction proceedings has been counterproductive, the above-

 discussed interpretation advanced by both sides is consistent with the Court’s view of the most

 natural reading of the claim language. This interpretation comports with the surrounding claim

 language, which recites that a forced message alert software packet (which contains a list of

 possible required responses) is transmitted to the recipient PDA/cell phone and requires

 automatic acknowledgment, followed by requiring a response in order to clear recipient’s

 response list from recipient’s cell phone display.      Thus, the claim language here at issue

 “inform[s] those skilled in the art about the scope of the invention with reasonable certainty.”

 Nautilus, 134 S. Ct. at 2129.

        The Court therefore hereby finds that the antecedent basis for “the response list” is the

 “list of possible required responses” recited in the “means for attaching . . .” limitation.

 C. “a response list”

 Plaintiff’s Proposed Construction                  Defendants’ Proposed Construction

 Plain and ordinary meaning                         Indefinite

                                                    *[Defendants] initially proposed that this term
                                                    be construed the same as “the response list” in
                                                    Claim 1, but now asserts the limitation is
                                                    indefinite in view of AGIS’s arguments.


 (Dkt. No. 109, Ex. B, at 1; Dkt. No. 116, at 8; Dkt. No. 120, at 8; Dkt. No. 109, Ex. C, at 1; Dkt.

 No. 128, App’x A, at 41.) The parties submit that this term appears in Claim 2 of the ’970

 Patent. (Dkt. No. 109, Ex. B, at 1; id., Ex. C, at 1; Dkt. No. 128, App’x A, at 41.)



                                               23 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 24 of 99 PageID #: 4145




        Shortly before the start of the October 30, 2020 hearing, the Court provided the parties

 with the following preliminary construction: “Plain and ordinary meaning. Note: Not required to

 be the same list.”

        (1) The Parties’ Positions

        Plaintiff argues that “there is no requirement that the response list of Claim 1 is the same

 ‘response list to be shown’ in Claim 2.” (Dkt. No. 116, at 8.) In other words, Plaintiff argues

 that “[o]ne of ordinary skill in the art would have understood with reasonable certainty that ‘a

 response list’ may not necessarily be the same response list found in Claim 1.” (Id.)

        Defendants respond that “AGIS’s position leaves it wholly uncertain what ‘a response

 list’ in Claim 2 is referencing, particularly given that Claim 1 already recites two separate

 response lists as discussed above for ‘the response list.’” (Dkt. No. 120, at 8.)

        Plaintiff replies: “Because each of these Claim 2 response lists are recited in the context

 of displayed lists, they also each correspond to the second, packetized ‘response list’ that is

 received by the recipient and displayed to the recipient for selection. Accordingly, Defendants

 cannot establish that the term ‘response list’ is indefinite when read in the context of the claim as

 a whole and not in isolation.” (Dkt. No. 123, at 4.)

        At the October 30, 2020 hearing, Plaintiff agreed with the Court’s preliminary

 construction and presented no oral argument. Defendants opposed the Court’s preliminary

 construction but rested on their briefing and presented no oral argument.

        (2) Analysis

        In Huawei, no party asserted indefiniteness as to “a response list” in Claim 2 of the ’970

 Patent. This claim recites (emphasis added):

        2. The system as in claim 1, wherein the forced message alert software
        application program on the recipient PDA/cell phone includes:

                                                24 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 25 of 99 PageID #: 4146




                 means for transmitting the acknowledgment of receipt to said sender
        PDA/cell phone immediately upon receiving a forced message alert from the
        sender PDA/cell phone;
                 means for controlling of the recipient PDA/cell phone upon transmitting
        said automatic acknowledgment and causing, in cases where the force message
        alert is a text message, the text message and a response list to be shown on the
        display of the recipient PDA/cell phone or causes, in cases where the forced
        message alert is a voice message, the voice message being periodically repeated
        by the speakers of the recipient PDA/cell phone while said response list is shown
        on the display;
                 means for allowing a manual response to be manually selected from the
        response list or manually recorded and transmitting said manual response to the
        sender PDA/cell phone; and
                 means for clearing the text message and a response list from the display of
        the recipient PDA/cell phone or stopping the repeating voice message and
        clearing the response list from the display of the recipient PDA/cell phone once
        the manual response is transmitted.

        Unlike the term “the response list” in Claim 1 of the ’970 (from which Claim 2 depends

 and which is discussed above), the term “a response list” in Claim 2 is introduced by the

 indefinite article, “a,” and therefore does not appear to refer to an antecedent. See Baldwin, 512

 F.3d at 1343 (quoted above). Thus, as Plaintiff argues, “there is no requirement that the response

 list of Claim 1 is the same ‘response list to be shown’ in Claim 2.” (Dkt. No. 116, at 8.) The

 Federal Circuit authority cited by Plaintiff provides additional support for the proposition that the

 same words, when used in different contexts, might not have identical meaning. Microprocessor

 Enhancement Corp. v. Texas Instruments Inc., 520 F.3d 1367, 1375 (Fed. Cir. 2008) (“[T]he

 patentee’s mere use of a term with an antecedent does not require that both terms have the same

 meaning.”).

        The Court therefore hereby expressly rejects Defendants’ indefiniteness argument as to

 Claim 2 of the ’970 Patent. The recitals of “a response list” in Claim 2 need not refer to the same

 list within Claim 2 and need not necessarily refer to any of the lists recited in Claim 1, from

 which Claim 2 depends.



                                               25 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 26 of 99 PageID #: 4147




        No further construction is necessary. See O2 Micro Int’l Ltd. v. Beyond Innovation Tech.

 Co., 521 F.3d 1351, 1362 (Fed. Cir. 2008) (“[D]istrict courts are not (and should not be) required

 to construe every limitation present in a patent’s asserted claims.”); see also Finjan, Inc. v.

 Secure Computing Corp., 626 F.3d 1197, 1207 (Fed. Cir. 2010) (“Unlike O2 Micro, where the

 court failed to resolve the parties’ quarrel, the district court rejected Defendants’ construction.”);

 ActiveVideo Networks, Inc. v. Verizon Commcn’s, Inc., 694 F.3d 1312, 1326 (Fed. Cir. 2012);

 Summit 6, LLC v. Samsung Elecs. Co., Ltd., 802 F.3d 1283, 1291 (Fed. Cir. 2015).

        The Court accordingly hereby construes “a response list” to have its plain meaning.

 D. “recipient PDA/cell phone” and “sender PDA/cell phone”


                                    “recipient PDA/cell phone”
                                    (’970 Patent, Claims 1, 2, 10)

 Plaintiff’s Proposed Construction                   Defendants’ Proposed Construction

 Plain and ordinary meaning                          “a PDA/cell phone belonging to the recipient
                                                     to a forced message alert, different from the
                                                     sender”


                                     “sender PDA/cell phone”
                                  (’970 Patent, Claims 1, 2, 10, 13)

 Plaintiff’s Proposed Construction                   Defendants’ Proposed Construction

 Plain and ordinary meaning                          “a PDA/cell phone belonging to the sender of a
                                                     forced message alert, different from the
                                                     recipient”


 (Dkt. No. 109, Ex. B, at 1–2; id., Ex. C, at 2; Dkt. No. 116, at 9; Dkt. No. 120, at 10; Dkt.

 No. 128, App’x A, at 42 & 46.)




                                                26 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 27 of 99 PageID #: 4148




        Shortly before the start of the October 30, 2020 hearing, the Court provided the parties

 with the following preliminary construction: “Plain and ordinary meaning. Note: The ‘recipient’

 and the ‘sender’ cannot be the same in a given communication.”

        (1) The Parties’ Positions

        Plaintiff argues that “Defendants seek to impermissibly add negative limitations,” and

 “Defendants’ proposed constructions improperly deviate[] from the claims, specification, and the

 ordinary and customary meanings of the terms.” (Dkt. No. 116, at 10.)

        Defendants respond that “the claim language and intrinsic record establish that the

 ‘recipient’ and ‘sender’ are different individuals.” (Dkt. No. 120, at 10.) Defendants also argue

 that “[t]he specification’s stated problem to be solved and proposed solution confirm that a

 ‘sender’ and a ‘recipient’ are distinct individuals, since the purpose of the alleged invention is to

 force a recipient to respond to a sender.” (Id., at 11.) Further, Defendants argue that during

 prosecution “[t]he applicant repeatedly affirmed that the ‘[a]pplicant’s invention’ relates to

 messages sent from an individual sender to one or more individual recipients . . . .” (Id., at 13.)

        Plaintiff replies that “[t]he claims do not preclude the same individual from owning all

 devices,” and “[t]he claims do not preclude a device from being a sender in one instance and a

 recipient in another.” (Dkt. No. 123, at 4.) That is, Plaintiff argues, “Defendants’ citations do

 not preclude situations where the recipient PDA/cell phone may be a sender PDA/cell phone in a

 different instance.” (Id., at 4–5.)

        At the October 30, 2020 hearing, Plaintiff agreed with the Court’s preliminary

 construction. Defendants argued that “sender” and “recipient” refer to people and that the

 “sender” and “recipient” cannot be the same person as to a particular communication.




                                                27 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 28 of 99 PageID #: 4149




 Defendants argued that allowing the sender and recipient to be the same person would be

 inconsistent with the objectives disclosed in the specification.

        (2) Analysis

        In Huawei, although these terms appeared as part of larger disputed terms, the parties

 there did not present any dispute as to the meaning of “recipient PDA/cell phone” or “sender

 PDA/cell phone.”

        Claim 10 of the ’970 Patent, for example, recites (emphasis added):

        10. A method of receiving, acknowledging and responding to a forced message
        alert from a sender PDA/cell phone to a recipient PDA/cell phone, wherein the
        receipt, acknowledgment, and response to said forced message alert is forced by a
        forced message alert software application program, said method comprising the
        steps of:
                receiving an electronically transmitted electronic message; identifying said
        electronic message as a forced message alert, wherein said forced message alert
        comprises of a voice or text message and a forced message alert application
        software packet, which triggers the activation of the forced message alert software
        application program within the recipient PDA/cell phone;
                transmitting an automatic acknowledgment of receipt to the sender
        PDA/cell phone, which triggers the forced message alert software application
        program to take control of the recipient PDA/cell phone and show the content of
        the text message and a required response list on the display recipient PDA/cell
        phone or to repeat audibly the content of the voice message on the speakers of the
        recipient PDA/cell phone and show the required response list on the display
        recipient PDA/cell phone; and
                transmitting a selected required response from the response list in order to
        allow the message required response list to be cleared from the recipient’s cell
        phone display, whether said selected response is a chosen option from the
        response list, causing the forced message alert software to release control of the
        recipient PDA/cell phone and stop showing the content of the text message and a
        response list on the display recipient PDA/cell phone and[/]or stop repeating the
        content of the voice message on the speakers of the recipient PDA/cell phone;
                displaying the response received from the PDA cell phone that transmitted
        the response on the sender of the forced alert PDA/cell phone; and
                providing a list of the recipient PDA/cell phones [that] have automatically
        acknowledged receipt of a forced alert message and their response to the forced
        alert message.




                                                28 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 29 of 99 PageID #: 4150




        The specification provides context, at the beginning of the Preferred Embodiment of the

 Invention section, as follows:

        A communication system and method that joins participants in a communications
        network using personal computers (“PC”) and handheld cell phones having
        integrated personal digital assistant (“PDA/cell phone”) with a forced message
        alert software application program that allows a participant to send a text or voice
        message to a group of people and force an automatic acknowledgment of receipt
        and a manual response.

 ’970 Patent at 3:22–28 (emphasis added); see id. at 2:40–43 (“permitting the transmission of

 forced text or voice messages, other messages, photographs, video, E-mail and URL data from

 one network participant to other selected network participants”).         The Background of the

 Invention likewise states:

        [W]hat is needed is a method in which a sender of a text or voice message can
        force an automatic acknowledgement upon receipt from a recipient’s cell phone
        or PC and a manual response from the recipient via the recipient’s cell phone or
        PC when sending the text or voice message.

 Id. at 1:62–67 (emphasis added); see id. at 2:49–55 (similar).

        Plaintiff argues that “[t]he claims do not preclude a device from being a sender in one

 instance and a recipient in another” (Dkt. No. 116, at 10), and “the circumstances will dictate

 which device is the sender or recipient” (Dkt. No. 123, at 5).

        Defendants substantially agree. (See Dkt. No. 120, at 13–14.) This also comports with

 Claim 1 of the ’970 Patent, for example, which refers to (emphasis added) “a sender PDA/cell

 phone and at least one recipient PDA/cell phone for each electronic message.”

        To whatever extent Plaintiff is arguing that the “recipient PDA/cell phone” and the

 “sender PDA/cell phone” could be one and the same device in the context of one particular

 communication, the Court hereby rejects any such interpretation as contrary to the above-

 discussed intrinsic evidence. Plaintiff did not contest this point at the October 30, 2020 hearing.



                                               29 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 30 of 99 PageID #: 4151




        As to Defendants’ argument that the words “sender” and “recipient” refer to people, the

 prosecution history provides at least some support, referring to sending commands “to

 individuals.” (Dkt. No. 120, Ex. 3, Dec. 17, 2010 Response and Amendment, at 8 (“Applicant’s

 invention is about sending commands to individuals using any communications means that

 require a manual response from the individual to whom the command was issued . . . .”); see id.,

 Ex. 2, Sept. 9, 2011 Response and Amendment, at 8 (“the recipient must respond with a

 particular answer”).)

        In the context of the claims, however, the words “sender” and “recipient” refer to the role

 of a device in the context of a particular communication. Claims 1 and 2 refer to systems of

 devices and do not require human beings as part of the systems. Claim 10 is a method claim that

 refers to steps performed by devices rather than by human beings. The Court therefore rejects

 Defendants’ interpretation to the contrary, particularly as to Defendants’ proposals of “belonging

 to the recipient” and “belonging to the sender.”

        The Court therefore hereby expressly rejects Defendants’ proposed constructions, and no

 further construction is necessary. See O2 Micro, 521 F.3d at 1362; see also Finjan, 626 F.3d

 at 1207; ActiveVideo, 694 F.3d at 1326; Summit 6, 802 F.3d at 1291.

        The Court accordingly hereby construes “recipient PDA/cell phone” and “sender

 PDA/cell phone” to have their plain meaning.

 E. “A method of receiving, acknowledging and responding to a forced message alert from
 a sender PDA/cell phone to a recipient PDA/cell phone, wherein the receipt,
 acknowledgment, and response to said forced message alert is forced by a forced message
 alert software application program, said method comprising the steps of:”

 Plaintiff’s Proposed Construction                  Defendants’ Proposed Construction

 Not limiting; alternatively, plain and ordinary The preamble is limiting.
 meaning



                                               30 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 31 of 99 PageID #: 4152




 (Dkt. No. 109, Ex. B, at 2; id., Ex. C, at 2; Dkt. No. 116, at 11; Dkt. No. 120, at 14; Dkt.

 No. 128, App’x A, at 51.) The parties submit that this term appears in the preamble of Claim 10

 of the ’970 Patent. (Dkt. No. 109, Ex. B, at 2; id., Ex. C, at 2; Dkt. No. 128, App’x A, at 51.)

        Shortly before the start of the October 30, 2020 hearing, the Court provided the parties

 with the following preliminary construction: “The preamble is limiting.”

        (1) The Parties’ Positions

        Plaintiff argues that “the preamble merely states a purpose or intended use of the

 invention and provides a description of the limitations set forth in the body of the claim.” (Dkt.

 No. 116, at 11 (citations omitted).)

        Defendants respond that this preamble “is limiting because it provides the antecedent

 basis for three terms in the claim body” and because it is “a statement about a particular

 structure—the forced message alert software application program—and not merely a purpose.”

 (Dkt. No. 120, at 15.)      Also, Defendants submit that “the preamble adds an additional

 requirement not found in the body of the claims—that the forced message alert software

 application program forces the ‘receipt, acknowledgement, and response’ steps.” (Id.)

        Plaintiff argues that “Claim 10 discloses a structurally complete invention,” “[t]he

 preamble does not provide the sole relevant antecedent basis for any term,” and the “preamble

 merely states a purpose or intended use of the invention.” (Dkt. No. 123, at 5.)

        At the October 30, 2020 hearing, Plaintiff argued that whereas the body of the claim is

 complete and recites details regarding the forced message alert software application program, the

 preamble merely characterizes the forced message alert software application program and states

 the purpose of the invention. Defendants responded that the preamble is necessary to understand




                                               31 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 32 of 99 PageID #: 4153




 the claim and includes a requirement that all three of “receiving, acknowledging and responding”

 are performed by the forced message alert software application program.

        (2) Analysis

        In Huawei, no party presented any dispute as to this term, which is the preamble of

 Claim 10 of the ’970 Patent.

        In general, a preamble limits the invention if it recites essential structure or steps,
        or if it is “necessary to give life, meaning, and vitality” to the claim. Pitney
        Bowes[, Inc. v. Hewlett-Packard Co.], 182 F.3d [1298,] 1305 [(Fed. Cir. 1999)].
        Conversely, a preamble is not limiting “where a patentee defines a structurally
        complete invention in the claim body and uses the preamble only to state a
        purpose or intended use for the invention.” Rowe v. Dror, 112 F.3d 473, 478,
        42 USPQ2d 1550, 1553 (Fed. Cir. 1997).

 Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 808 (Fed. Cir. 2002); see, e.g.,

 Eaton Corp. v. Rockwell Int’l Corp., 323 F.3d 1332, 1339 (Fed. Cir. 2003) (“When limitations in

 the body of the claim rely upon and derive antecedent basis from the preamble, then the

 preamble may act as a necessary component of the claimed invention.”); C.W. Zumbiel Co. v.

 Kappos, 702 F.3d 1371, 1385 (Fed. Cir. 2012) (finding preambles limiting because “‘containers’

 as recited in the claim body depend on ‘a plurality of containers’ in the preamble as an

 antecedent basis”).

        Also, “the purpose or intended use of the invention . . . is of no significance to claim

 construction . . . .” See Pitney Bowes, 182 F.3d at 1305. This principle has sometimes been

 characterized as “the presumption against reading a statement of purpose in the preamble as a

 claim limitation.” Marrin v. Griffin, 599 F.3d 1290, 1294–95 (Fed. Cir. 2010); see Allen Eng’g

 Corp. v. Bartell Indus., 299 F.3d 1336, 1346 (Fed. Cir. 2002) (“Generally, the preamble does not

 limit the claims.”); see also Acceleration Bay, LLC v. Activision Blizzard Inc., 908 F.3d 765,

 769–71 (Fed. Cir. 2018) (in preamble reciting “[a] computer network for providing an



                                               32 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 33 of 99 PageID #: 4154




 information delivery service for a plurality of participants,” finding “information delivery

 service” to be non-limiting because it “merely describe[s] intended uses for what is otherwise a

 structurally complete invention”).

        In some cases, language in the preamble may be merely “descriptive” of the limitations

 set forth in the body of the claim. See IMS Tech., Inc. v. Haas Automation, Inc., 206 F.3d 1422,

 1434 (Fed. Cir. 2000) (“The phrase ‘control apparatus’ in the preamble merely gives a

 descriptive name to the set of limitations in the body of the claim that completely set forth the

 invention.”); see also Deere & Co. v. Bush Hog, LLC, 703 F.3d 1349, 1358 (Fed. Cir. 2012) (“if

 the body of the claim describes a structurally complete invention, a preamble is not limiting

 where it ‘merely gives a name’ to the invention, extols its features or benefits, or describes a use

 for the invention”) (quoting Catalina, 289 F.3d at 809).

        Claim 10 of the ’970 Patent recites (underlining, italics, and bold added):

        10. A method of receiving, acknowledging and responding to a forced message
        alert from a sender PDA/cell phone to a recipient PDA/cell phone, wherein the
        receipt, acknowledgment, and response to said forced message alert is forced by
        a forced message alert software application program, said method comprising
        the steps of:
                receiving an electronically transmitted electronic message; identifying said
        electronic message as a forced message alert, wherein said forced message alert
        comprises of a voice or text message and a forced message alert application
        software packet, which triggers the activation of the forced message alert
        software application program within the recipient PDA/cell phone;
                transmitting an automatic acknowledgment of receipt to the sender
        PDA/cell phone, which triggers the forced message alert software application
        program to take control of the recipient PDA/cell phone and show the content of
        the text message and a required response list on the display recipient PDA/cell
        phone or to repeat audibly the content of the voice message on the speakers of the
        recipient PDA/cell phone and show the required response list on the display
        recipient PDA/cell phone; and
                transmitting a selected required response from the response list in order to
        allow the message required response list to be cleared from the recipient’s cell
        phone display, whether said selected response is a chosen option from the
        response list, causing the forced message alert software to release control of the
        recipient PDA/cell phone and stop showing the content of the text message and a

                                               33 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 34 of 99 PageID #: 4155




        response list on the display recipient PDA/cell phone and[/]or stop repeating the
        content of the voice message on the speakers of the recipient PDA/cell phone;
                displaying the response received from the PDA cell phone that transmitted
        the response on the sender of the forced alert PDA/cell phone; and
                providing a list of the recipient PDA/cell phones [that] have automatically
        acknowledged receipt of a forced alert message and their response to the forced
        alert message.

        The preamble thus provides antecedent basis for “the sender PDA/cell phone,” “the

 recipient PDA/cell phone,” and “the forced message alert software application program.” The

 entirety of the preamble provides details regarding these structures. In particular, “receiving,

 acknowledging and responding to” refers to “a forced message alert from a sender PDA/cell

 phone to a recipient PDA/cell phone,” and “the receipt, acknowledgment, and response to said

 forced message alert is forced by a forced message alert software application program.”

        The patentee thus “use[d] both the preamble and the body to define the subject matter of

 the claimed invention.” Bell Commc’ns Research, Inc. v. Vitalink Commc’ns Corp., 55 F.3d 615,

 620 (Fed. Cir. 1995). The entire preamble is therefore limiting. See Proveris Scientific Corp. v.

 Innovasystems, Inc., 739 F.3d 1367, 1373 (Fed. Cir. 2014) (“The phrase ‘the image data’ clearly

 derives antecedent basis from the ‘image data’ that is defined in greater detail in the preamble as

 being ‘representative of at least one sequential set of images of a spray plume.’”).    The Court

 expressly rejects Plaintiff’s argument that “wherein the receipt, acknowledgement, and response

 to said forced message alert is forced by a forced message alert software application program”

 merely “states an intended result.” (Dkt. No. 123, at 5.)

        The Infernal Technology and EON Corp cases cited by Plaintiff addressed different

 language in unrelated patents and are not persuasive in the above-captioned case. See Infernal

 Tech., LLC v. Sony Interactive Entm’t Am., LLC, No. 2:19-CV-00248, 2020 WL 3050821,




                                               34 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 35 of 99 PageID #: 4156




 at *11–*12 (E.D. Tex. June 7, 2020) (Payne, J.); see also EON Corp. IP Holdings, LLC v. Sensus

 USA Inc., 741 F. Supp. 2d 783, 790–92 (E.D. Tex. 2010) (Love, J.).

        The Court therefore hereby finds that “A method of receiving, acknowledging and

 responding to a forced message alert from a sender PDA/cell phone to a recipient PDA/cell

 phone, wherein the receipt, acknowledgment, and response to said forced message alert is

 forced by a forced message alert software application program, said method comprising

 the steps of” in the preamble of Claim 10 of the ’970 Patent is limiting.

 F. “a data transmission means that facilitates the transmission of electronic files between
 said PDA/cell phones in different locations”

 Plaintiff’s Proposed Construction                 Defendants’ Proposed Construction

 Governed by § 112, ¶ 6.                           Governed by 35 U.S.C. § 112(6).

 Function:                                        Function:
     “facilitating the transmission of electronic     “facilitate the transmission of electronic
 files between said PDA/cell phones in different files between said PDA/cell phones in different
 locations”                                       locations”

 Structure:                                        Structure:
     “communications     network   server;   and       “a PDA/cell phone programmed to
 equivalents thereof”                              implement transmission of a forced message
                                                   alert using TCP/IP or another communications
                                                   protocol, and equivalents thereof”

 (Dkt. No. 109, Ex. B, at 2–3; id., Ex. C, at 2–3; Dkt. No. 116, at 12; Dkt. No. 120, at 16; Dkt.

 No. 128, App’x A, at 52–53.) The parties submit that this term appears in Claim 1 of the ’970

 Patent. (Dkt. No. 109, Ex. B, at 2–3; id., Ex. C, at 2–3; Dkt. No. 128, App’x A, at 52–53.)

        Shortly before the start of the October 30, 2020 hearing, the Court provided the parties

 with the following preliminary construction: “Governed by 35 U.S.C. § 112, ¶ 6. / Function:

 ‘facilitating the transmission of electronic files between said PDA/cell phones in different




                                              35 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 36 of 99 PageID #: 4157




 locations’ / Structure: ‘communications network server using TCP/IP or other digital

 transmission means; and equivalents thereof.’”

        (1) The Parties’ Positions

        Plaintiff urges that “the Court’s prior construction should stand,” and Plaintiff argues:

 “Defendants[] attempt to read a non-infringement position into its proposed construction that

 precludes the use of a server. However, the specification clearly links the function of facilitating

 data transmission to a communications network server.” (Dkt. No. 116, at 13.)

        Defendants respond that “the defendants in Huawei agreed to AGIS’s proposal during

 briefing and never proposed the structure identified in [Defendants’] construction, as they had

 originally proposed indefiniteness.” (Dkt. No. 120, at 16.) Defendants submit that their proposal

 is supported by findings of the USPTO’s Patent Trial and Appeal Board (“PTAB”) that post-date

 the Huawei claim construction. (Id., at 16–17.)

        Plaintiff replies that “[t]his Court is not required to adopt PTAB constructions,” and

 “Defendants do not provide a strong reason for the Court to deviate from the prior construction

 [in Huawei].” (Dkt. No. 123, at 5.)

        At the October 30, 2020 hearing, Plaintiff agreed with the Court’s preliminary

 construction and presented no oral argument. Defendants disagreed with the Court’s preliminary

 construction but rested on their briefing and presented no oral argument.

        (2) Analysis

        Title 35 U.S.C. § 112(f) provides: “An element in a claim for a combination may be

 expressed as a means or step for performing a specified function without the recital of structure,

 material, or acts in support thereof, and such claim shall be construed to cover the corresponding

 structure, material, or acts described in the specification and equivalents thereof.” “In exchange



                                               36 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 37 of 99 PageID #: 4158




 for using this form of claiming, the patent specification must disclose with sufficient particularity

 the corresponding structure for performing the claimed function and clearly link that structure to

 the function.” Triton Tech of Tex., LLC v. Nintendo of Am., Inc., 753 F.3d 1375, 1378 (Fed. Cir.

 2014).

          In Huawei, the parties reached agreement during the course of claim construction

 briefing, and the Court adopted the agreed-upon construction that this term “is a means-plus-

 function term, the claimed function is ‘facilitating the transmission of electronic files between

 said PDA/cell phones in different locations,’ and the corresponding structure is ‘communications

 network server; and equivalents thereof.’” Huawei at 10; see id. at 9–10.

          Defendants cite analysis and construction by the PTAB as part of Inter Partes Review

 (“IPR”) proceedings regarding the ’970 Patent.            In rejecting the Huawei construction, the

 PTAB’s written analysis, in full, was as follows:

          We construe the term “data transmission means” under 35 U.S.C. § 112, ¶ 6. The
          parties agree that the function is to “facilitate the transmission of electronic files
          between said PDA/cell phones in different locations,” as recited in limitation 1.2.
          Pet. 10; PO Resp. 10. We agree that this is the recited function.

          Petitioner asserts that the corresponding structure is a server that communicates
          according to either (1) Wifi, WiMax, or other peer-to-peer communications or (2)
          SMS, TCP/IP, or other messaging protocols. Pet. 10 (citing Ex. 1001, 4:1–36).
          Patent Owner proposes we adopt the district court’s determination that the
          corresponding structure is a “communications network server; and equivalents
          thereof.” PO Resp. 10; Ex. 3001, 10. In pertinent part, both parties assert the
          corresponding structure is a server.

          Neither party, however, explains why the corresponding structure is a server.
          Petitioner provides a bare assertion, without any explanation as to why its
          construction is correct, and cites to Mr. William’s declaration which likewise
          includes a bare assertion without any explanation. Pet. 10 (citing Ex. 1003 ¶ 33).
          Patent Owner does not explain why we should adopt its construction, other than
          we should do so “for the purposes of consistency” with the district court’s
          construction. PO Resp. 10.




                                                 37 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 38 of 99 PageID #: 4159




        Although Petitioner does not provide any explanation, Petitioner cites to a
        description of a communication server that forwards data addressed from one
        network participant to another, “thus permitting the transmission of forced
        message alerts, other text and voice messages, photographs, video, Email, and
        URL data” between network participants. Pet. 10 (citing Ex. 1001, 4:1–6).
        Notably, the Specification does not refer to a server as a transmission means.
        Neither party addresses other descriptions in the Specification that refer explicitly
        to two types of transmission means. The Specification refers to the Internet as a
        transmission means: “[t]o operate on the network, obviously the PC must be on
        and have an active connection to the Internet or other digital transmission means.”
        Ex. 1001, 3:43–45 (emphasis added).            The Specification also refers to
        communications protocols, such as TCP/IP, as digital transmission means: “[a]
        plurality of PCs and PDA/cell phones each having forced alert software installed
        providing a communication network . . . with the ability to: 1) allow an operator
        to create and transmit (via TCP/IP or another digital transmission means) a forced
        voice alert.” Id. at 2:7–11 (emphasis added). Nor do the parties address claim 2,
        which depends directly from claim 1, and recites “wherein said data transmission
        means is TCP/IP or another communications protocol.” Id. at 9:40–63.

        Based on our review of claim 2 and the above-noted disclosure in the
        Specification, we determine the corresponding structure for a “data transmission
        means” is “a PDA/cell phone programmed to implement transmission of a forced
        message alert using TCP/IP or another communications protocol, and equivalents
        thereof.”

        We note that the district court’s claim construction order does not provide
        analysis as to why a server is the corresponding structure for a “data transmission
        means,” instead stating that the construction was agreed upon by the parties. Ex.
        3001, 10. Furthermore, there is no indication in the district court’s claim
        construction order that the court considered the language of claim 2, or the
        portions of the Specification we discuss above about the network and
        communications protocols being transmission means. Id.

 (Dkt. No. 120, Ex. 1, Nov. 19, 2019 Final Written Decision, at 12–14.)

        The claim language cited by the PTAB appears in a dependent claim, and “the presence

 of a dependent claim that adds a particular limitation gives rise to a presumption that the

 limitation in question is not present in the independent claim.” Phillips, 415 F.3d at 1315.

 Further, corresponding structure is normally found in the written description rather than in claim

 language. See, e.g., Biomedino, LLC v. Waters Techs. Corp., 490 F.3d 946, 950 (Fed. Cir. 2007)

 (“in order for a means-plus-function claim to be valid under § 112, the corresponding structure of

                                              38 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 39 of 99 PageID #: 4160




 the limitation must be disclosed in the written description in such a manner that one skilled in the

 art will know and understand what structure corresponds to the means limitation”) (citation and

 internal quotation marks omitted).     The PTAB cited no authority for deriving means-plus-

 function corresponding structure from a claim, let alone a dependent claim. The Court therefore

 finds the PTAB’s analysis to be unpersuasive as to dependent Claim 2.

        As to the portions of the specification cited by the PTAB, those portions disclose as

 follows:

        A plurality of PCs and PDA/cell phones each having forced alert software
        installed providing a communication network of PCs and PDA/cell phones with
        the ability to: a) allow an operator to create and transmit (via TCP/IP or another
        digital transmission means) a forced voice alert . . . .

        ***

        To operate on the network, obviously the PC must be on and have an active
        connection to the Internet or other digital transmission means.

 ’970 Patent at 2:7–11 (Summary of the Invention) & 3:43–45 (Preferred Embodiment of the

 Invention).

        This disclosure that PCs and PDA/cell phones can form a network are not clearly linked

 to the claimed function of “facilitat[ing] the transmission of electronic files between said

 PDA/cell phones in different locations.” See Triton, 753 F.3d at 1378 (“the patent specification

 must disclose with sufficient particularity the corresponding structure for performing the claimed

 function and clearly link that structure to the function”) (emphasis added).

        The Summary of the Invention states:

        A communication network server can act as a forwarder for TCP/IP
        communications between any combination of PC users or PDA/cell phone users.
        The server can also act as a forwarder of data addressed from one participant to
        one or more addressed participants, thus permitting the transmission of forced text
        or voice messages, other messages, photographs, video, E-mail and URL data
        from one network participant to other selected network participants.

                                               39 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 40 of 99 PageID #: 4161




 ’970 Patent at 2:36–43 (emphasis added). The specification further discloses:

        The communication system also includes a server that acts as a forwarder for IP
        communications between any combination of PDA/cell phone users and/or PC
        based users.

        ***

        The server also acts as a forwarder of data addressed from one participant to one
        or more addressed participants, thus permitting the transmission of forced
        message alerts, other text and voice messages, photographs, video, E-mail and
        URL data from one network participant to other selected network participants.

        ***

        Referring now to FIG. 3A and FIG. 3B, the process of sending a forced message
        alert from a PC or PDA/cell phone begins with a sender selecting the forced
        message alert software application program on a sender PC or PDA/cell phone.
        The sender can then select by said sender PC or PDA/cell phone to type a text
        message or record a voice message or select the text alert or voice alert from a
        list. Once the sender types a text message or records a voice message or selects a
        voice or text message on said PC or PDA/cell phone, the sender can then use a
        soft switch or selection from a list to send the forced alert to: a.) Another network
        participant, b.) The current PC or PDA/cell phone network participants or c.) A
        user or administrator predefined list of network participants. The response list
        from which the message receiver must select can either be included in the forced
        alert message or be preloaded in each phone. The forced alert message is then
        transmitted via TCP/IP or other digital transmission means to every PC or
        PDA/cell phone designated to receive the forced message alert either directly or
        through a server whose function is to retransmit the messages to the correct users
        in the communications network.

 Id. at 3:52–54, 4:1–6 & 7:43–63 (emphasis added).

        On balance, these disclosures “clearly link” the “communication network server” using

 “TCP/IP or other digital transmission means” with the claimed function of “facilitat[ing] the

 transmission of electronic files between said PDA/cell phones in different locations.” Triton,

 753 F.3d at 1378.

        The Court therefore hereby finds that “a data transmission means that facilitates the

 transmission of electronic files between said PDA/cell phones in different locations” is a

                                              40 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 41 of 99 PageID #: 4162




 means-plus-function term, the claimed function is “facilitating the transmission of electronic

 files between said PDA/cell phones in different locations,” and the corresponding structure is

 “communications network server using TCP/IP or other digital transmission means; and

 equivalents thereof.”

 G. “means for attaching a forced message alert software packet to a voice or text message
 creating a forced message alert that is transmitted by said sender PDA/cell phone, said
 forced message alert software packet containing a list of possible required responses and
 requiring the forced message alert software on said recipient PDA/cell phone to transmit
 an automatic acknowledgement to the sender PDA/cell phone as soon as said forced
 message alert is received by the recipient PDA/cell phone”

 Plaintiff’s Proposed Construction                  Defendants’ Proposed Construction

 Governed by § 112, ¶ 6.                            Governed by 35 U.S.C. § 112(6).

 Function:                                          Function:
     “attaching a forced message alert software         “attaching a forced message alert software
 packet to a voice or text message creating a       packet to a voice or text message creating a
 forced message alert that is transmitted by said   forced message alert that is transmitted by said
 sender PDA/cell phone to the recipient             sender PDA/cell phone to the recipient
 PDA/cell phone, said forced message alert          PDA/cell phone, said forced message alert
 software packet containing a list of possible      software packet containing a list of possible
 required responses and requiring the forced        required responses and requiring the forced
 message alert software on said recipient           message alert software on said recipient
 PDA/cell phone to transmit an automatic            PDA/cell phone to transmit an automatic
 acknowledgement to the sender PDA/cell             acknowledgement to the sender PDA/cell
 phone as soon as said forced message alert is      phone as soon as said forced message alert is
 received by the recipient PDA/cell phone”          received by the received PDA/cell phone”

 Structure:                                         Structure:
     “a PC or PDA/cell phone configured to              “a PDA/cell phone configured to perform a
 implement the algorithm disclosed in the ʼ970      portion of the forced-message alert software
 Patent at 7:8–8:36; and equivalents thereof”       application program that allows a user to create
                                                    a message, select recipients of that message,
                                                    select a default or new response list to be sent
                                                    with the message, and then send the message to
                                                    the recipients. (See ’970 patent, 2:7–16, 7:8–
                                                    20, 7:43–63, 8:25–30, FIG. 3A).”




                                              41 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 42 of 99 PageID #: 4163




 (Dkt. No. 109, Ex. B, at 3–4; id., Ex. C, at 3–4; Dkt. No. 120, at 18; see Dkt. No. 116, at 14; Dkt.

 No. 128, App’x A, at 54–55.) The parties submit that this term appears in Claim 1 of the ’970

 Patent. (Dkt. No. 109, Ex. B, at 3–4; id., Ex. C, at 3–4; Dkt. No. 128, App’x A, at 54–55.)

        Shortly before the start of the October 30, 2020 hearing, the Court provided the parties

 with the following preliminary construction: “Governed by 35 U.S.C. § 112, ¶ 6. / Function:

 ‘attaching a forced message alert software packet to a voice or text message creating a forced

 message alert that is transmitted by said sender PDA/cell phone to the recipient PDA/cell phone,

 said forced message alert software packet containing a list of possible required responses and

 requiring the forced message alert software on said recipient PDA/cell phone to transmit an

 automatic acknowledgment to the sender PDA/cell phone as soon as said forced message alert is

 received by the recipient PDA/cell phone’ / Structure: ‘a PC or PDA/cell phone configured to

 implement the algorithm disclosed in the ’970 Patent at 7:8–8:36; and equivalents thereof.’”

        (1) The Parties’ Positions

        Plaintiff urges that “the Court’s prior construction should stand,” and as to Defendants’

 proposed corresponding structure in the present case, Plaintiff argues that “[t]his Court already

 considered and rejected a similar argument [in Huawei].” (Dkt. No. 116, at 15.)

        Defendants respond that Plaintiff’s proposal “leaves the algorithm’s steps unspecified and

 simply lists an over-inclusive citation to nearly two full columns in the specification.” (Dkt.

 No. 120, at 19.) Defendants submit that “the defendants in Huawei proposed indefiniteness, not

 [Defendants’] construction,” and whereas “the structure quoted by AGIS comes from the

 PTAB’s preliminary construction from its institution decision,” “the PTAB’s FWD [(Final

 Written Decision)] considered and declined to adopt the court’s construction, instead issuing the

 construction that [Defendants] now propose[].” (Id., at 19 & 22.)



                                               42 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 43 of 99 PageID #: 4164




        Plaintiff replies that “Defendants present no strong reason for the Court to abandon its

 prior construction in favor of a PTAB construction.” (Dkt. No. 123, at 6.) Plaintiff argues that

 “[w]hile the structure proposed by Defendants may be used to perform the function, the

 specification is not limited to the one embodiment.” (Id.)

        At the October 30, 2020 hearing, Plaintiff agreed with the Court’s preliminary

 construction. Defendants argued that the Court should follow the PTAB’s analysis. Plaintiff

 responded that Defendants’ interpretation improperly allows for more prior art to be asserted.

        (2) Analysis

        In Huawei, the parties agreed that 35 U.S.C. § 112, ¶ 6 applied, but the parties disputed

 the claimed function, and the defendants in Huawei argued that the term is indefinite because of

 lack of corresponding structure. See Huawei at 11–12. The Court found that the claimed

 function is “attaching a forced message alert software packet to a voice or text message creating

 a forced message alert that is transmitted by said sender PDA/cell phone to the recipient

 PDA/cell phone, said forced message alert software packet containing a list of possible required

 responses and requiring the forced message alert software on said recipient PDA/cell phone to

 transmit an automatic acknowledgment to the sender PDA/cell phone as soon as said forced

 message alert is received by the recipient PDA/cell phone.” Id. at 18; see id. at 13. The Court

 also rejected the indefiniteness argument and found that the corresponding structure is “a PC or

 PDA/cell phone configured to implement the algorithm disclosed in the ’970 Patent at 7:8–8:36;

 and equivalents thereof.” Id. at 18; see id. at 14–18.

        In the present case, the parties agree upon the claimed function but dispute the

 corresponding structure. In IPR proceedings, the PTAB considered the Huawei construction and

 arrived at a different corresponding structure:



                                               43 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 44 of 99 PageID #: 4165




        We find that the features disclosed at Ex. 1001 [(’970 Patent)], 7:21–42, 8:1–25
        and 8:31–36 are not part of the algorithm for performing the function recited in
        limitation 1.5. For example, Ex. 1001, 7:21–42 describes repeating a message at a
        defined rate until a user makes a selection from a required response list. The
        disclosure at Exhibit 1001, 8:1–25 and 8:31–36 describes features unrelated to the
        recited function including a sender PC or PDA/cell phone monitoring for manual
        responses, and a recipient PC or PDA/cell phone separating a forced message
        alert packet from a text or voice message. None of these features are part of the
        function specified in limitation 1.5.

        For the foregoing reasons, we determine that the corresponding structure is a
        PDA/cell phone programmed to carry out the algorithm disclosed at Ex. 1001,
        2:11–13, 7:8–20, 7:43–63, 8:25–30, and Fig. 3A, and equivalents thereof.

 (Dkt. No. 120, Ex. 1, Nov. 19, 2019 Final Written Decision, at 17–19.)

        The disclosures excluded by the PTAB, however, describe functionality that is part of the

 disclosure of performing the claimed function, including as to the nature of the forced message

 alert. See ’970 Patent at 7:21–42, 8:1–25 & 8:31–36. Also, the disclosure in the ’970 Patent at

 2:11–13 is cited by the PTAB and is part of Defendants’ proposal in the present case, but this

 disclosure that “said forced voice alert is comprised of a text or voice message file and a forced

 alert software packet” is not clearly linked to the claimed function and is not necessary to

 understand the corresponding structure identified in Huawei.

        Finally, Defendants’ proposal of “a PDA/cell phone configured to perform a portion of

 the forced-message alert software application program that allows a user to create a message,

 select recipients of that message, select a default or new response list to be sent with the

 message, and then send the message to the recipients” appears to be an effort to paraphrase the

 disclosures that Defendants cite, but this paraphrasing is unnecessary and would risk being over-

 or under-inclusive with respect to the cited corresponding structure in the specification.

        The Court therefore hereby finds that “means for attaching a forced message alert

 software packet to a voice or text message creating a forced message alert that is



                                               44 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 45 of 99 PageID #: 4166




 transmitted by said sender PDA/cell phone, said forced message alert software packet

 containing a list of possible required responses and requiring the forced message alert

 software on said recipient PDA/cell phone to transmit an automatic acknowledgement to

 the sender PDA/cell phone as soon as said forced message alert is received by the recipient

 PDA/cell phone” is a means-plus-function term, the claimed function is “attaching a forced

 message alert software packet to a voice or text message creating a forced message alert

 that is transmitted by said sender PDA/cell phone to the recipient PDA/cell phone, said

 forced message alert software packet containing a list of possible required responses and

 requiring the forced message alert software on said recipient PDA/cell phone to transmit

 an automatic acknowledgment to the sender PDA/cell phone as soon as said forced message

 alert is received by the recipient PDA/cell phone,” and the corresponding structure is “a PC

 or PDA/cell phone configured to implement the algorithm disclosed in the ’970 Patent at

 7:8–8:36; and equivalents thereof.”




                                           45 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 46 of 99 PageID #: 4167




 H. “means for requiring a required manual response from the response list by the
 recipient in order to clear recipient’s response list from recipient’s cell phone display”

 Plaintiff’s Proposed Construction                  Defendants’ Proposed Construction

 Governed by § 112, ¶ 6.                            Governed by 35 U.S.C. § 112(6).

 Function:                                          Function:
     “requiring a required manual response from         “requiring a required manual response from
 the response list by the recipient in order to     the response list by the recipient in order to
 clear recipient’s response list from recipient’s   clear recipient’s response list from recipient’s
 cell phone display”                                cell phone display”

 Structure:                                    Structure:
     “a PC or PDA/cell phone configured to         “forced-message alert software-application
 implement the algorithm disclosed in the ʼ970 program on the recipient PDA/cellular phone
 Patent at 8:37–57; and equivalents thereof”   that causes the message and manual response
                                               list to be displayed on the screen of the
                                               recipient PDA/cellular phone and clears the
                                               forced alert text data when a response is
                                               selected from the manual response list. (See
                                               ’970 patent, 8:39–46, FIG. 4).”

 (Dkt. No. 109, Ex. B, at 4; id., Ex. C, at 5; Dkt. No. 116, at 16; Dkt. No. 120, at 22; Dkt.

 No. 128, App’x A, at 56.) The parties submit that this term appears in Claim 1 of the ’970

 Patent. (Dkt. No. 109, Ex. B, at 4; id., Ex. C, at 5; Dkt. No. 128, App’x A, at 56.)

        Shortly before the start of the October 30, 2020 hearing, the Court provided the parties

 with the following preliminary construction: “Governed by 35 U.S.C. § 112, ¶ 6. / Function:

 ‘requiring a required manual response from the response list by the recipient in order to clear

 recipient’s response list from recipient’s cell phone display’ / Structure: ‘a PC or PDA/cell phone

 configured to implement the algorithm disclosed in the ’970 Patent at 8:37–57; and equivalents

 thereof.’”




                                               46 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 47 of 99 PageID #: 4168




        (1) The Parties’ Positions

        Plaintiff urges that “the Court’s prior construction should stand,” and “Defendants’

 proposed construction does not provide any clarity to the factfinder and instead, only adds

 confusion by improperly inserting additional narrowing limitations.” (Dkt. No. 116, at 17.)

        Defendants respond that whereas their proposal “is a forced-message alert software-

 application program running on the PDA/cellular phone of the recipient of a forced message

 alert, which performs an algorithm having steps specified in [Defendants’] proposal,” “AGIS’s

 proposed structure encompasses a PC or PDA/cell phone belonging to a sender of a forced

 message alert and does not require a forced-message alert software-application program running

 on the device.” (Dkt. No. 120, at 22–23.) Defendants also argue that Plaintiff’s proposal is over-

 inclusive because the disclosures at 8:37–39 and 8:52–57 describe functions that are not related

 to the claimed function. (Id., at 23.)

        Plaintiff replies that “Defendants present no strong reason for the Court to abandon its

 prior construction in favor of a PTAB construction.” (Dkt. No. 123, at 7.) Plaintiff argues that

 “Defendants misconstrue the prior construction” because “[t]he ‘forced message alert software

 application program’ is not a general purpose machine” and “[t]he prior construction properly

 identifies the special purpose machine . . . .” (Id.) Plaintiff also argues that “Defendants propose

 that the corresponding structure should include . . . additional limitations that are not recited in

 the relevant portion of the specification reciting the algorithm, such as ‘clears the forced alert

 text data when a response is selected from the manual response list.’” (Id. (citing Dkt. No. 120,

 at 28).) Further, Plaintiff argues that “Defendants exclude the portion of the specification

 regarding receipt of a voice message.” (Dkt. No. 123, at 7 (citing ’970 Patent at 8:46–51).)

 Finally, Plaintiff argues that “[t]aking and releasing effective control of the device are necessary



                                               47 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 48 of 99 PageID #: 4169




 parts of the algorithm for requiring a response in order to clear the list from the display.” (Dkt.

 No. 123, at 8.)

        At the October 30, 2020 hearing, Plaintiff agreed with the Court’s preliminary

 construction. Defendants argued that the claim language refers to operations occurring on the

 recipient’s device. Plaintiff responded that there is no reason to define this term according to

 who owns the device or who operates the device.

        (2) Analysis

        In Huawei, the parties agreed that 35 U.S.C. § 112, ¶ 6 applied and agreed on the claimed

 function, but the defendants in Huawei argued that the term is indefinite because of lack of

 corresponding structure. See Huawei at 20–21. The Court rejected the indefiniteness argument

 and found that the corresponding structure is “a PC or PDA/cell phone configured to implement

 the algorithm disclosed in the ’970 Patent at 8:37–57; and equivalents thereof.” See Huawei

 at 21–22.

        The PTAB declined to include the disclosures at 8:37–39 and 8:52–57 because, the

 PTAB reasoned, taking control of the recipient device is not part of the claimed function, and the

 PTAB noted that dependent Claim 2 explicitly recites means for controlling the recipient

 PDA/cell phone:

        [C]ontrary to Patent Owner’s assertion, we find the disclosure at Ex. 1001 [(’970
        Patent)], 8:37–39 and 8:52–57, does not describe the algorithm for the recited
        function. Patent Owner does not provide any explanation to support its position,
        other than its argument that the district court included this disclosure in its claim
        construction. PO Resp. 11–12. The disclosure at Ex. 1001, 8:37–39 and 8:52–57
        describes the forced voice alert software application program “effectively tak[ing]
        control” of the recipient device and releasing effective control of the recipient
        PDA/cell phone. Ex. 1001, 8:37–39, 8:52–57. However, the function specified in
        limitation 1.6 does not mention taking or releasing control of the PDA/cell phone.
        On the other hand, claim 2, which depends directly from claim 1, explicitly claims
        a means for taking control of the recipient PDA/cell phone. Ex. 1001, 9:46–54
        (“means for controlling of the recipient PDA/cell phone upon transmitting said

                                              48 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 49 of 99 PageID #: 4170




        automatic acknowledgment and causing . . . the text message and a response list
        to be shown on the display of the recipient PDA cell phone”). Accordingly, we
        find the feature of taking and releasing control of the PDA/cell phone does not
        constitute part of the algorithm that achieves the function recited in limitation 1.6,
        and does not serve as a limitation on the claim. Cf. Asyst Techs, 268 F.3d at
        1369–70 (“Structural features that do not actually perform the recited function do
        not constitute corresponding structure and thus do not serve as claim[]
        limitations”).

        For the foregoing reasons, we determine that the corresponding structure is a
        PDA/cell phone programmed to carry out the algorithm disclosed at Ex. 1001,
        8:39–46 and the portions of Figure 4 described at 8:39–46, and equivalents
        thereof.

 (Dkt. No. 120, Ex. 1, Nov. 19, 2019 Final Written Decision, at 20.)

        Taking control, however, is an essential aspect of requiring a response (until there is a

 response, the response list cannot be cleared from the recipient’s cell phone display). The

 PTAB’s finding to the contrary is unpersuasive. The recital of a “means for controlling” in

 dependent Claim 2 does not compel otherwise. To the extent the PTAB’s argument amounts to

 claim differentiation, “[c]laim differentiation is not conclusive; it is a guide, not a rigid rule.”

 Howmedica Osteonics Corp. v. Zimmer, Inc., 822 F.3d 1312, 1323 (Fed. Cir. 2016).

        As to Defendants’ proposal of “forced-message alert software-application program on the

 recipient PDA/cellular phone that causes the message and manual response list to be displayed

 on the screen of the recipient PDA/cellular phone and clears the forced alert text data when a

 response is selected from the manual response list,” this appears to be an effort to paraphrase the

 cited disclosure, but this paraphrasing is unnecessary and would risk being over- or under-

 inclusive with respect to the cited corresponding structure in the specification. Also, as to

 Defendants’ argument that Plaintiff’s interpretation “does not require a forced-message alert

 software-application program running on the device” (Dkt. No. 120, at 22–23), the




                                               49 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 50 of 99 PageID #: 4171




 corresponding structure disclosure explicitly refers to “the forced voice alert software application

 program.” ’970 Patent at 8:37–39.

        Finally, at the October 30, 2020 hearing, Defendants urged that the device that performs

 the algorithm must be a “recipient” device. Based on the arguments presented at the hearing and

 in the parties’ briefing, and based upon the Court’s review of the evidence cited by the parties,

 the Court finds as follows. To the extent the corresponding structure refers to a device operating

 as a sender or operating as a recipient, such limitations are set forth in the disclosed algorithms

 and need not, indeed should not, be imposed so as to limit a particular device to being a “sender”

 device or a “recipient” device. For example, a device could be configured with capability to

 operate as a sender device and could also be configured with capability to operate as a recipient

 device (so long as it does not operate as both with respect to the same communication).

        The Court therefore hereby finds that “means for requiring a required manual

 response from the response list by the recipient in order to clear recipient’s response list

 from recipient’s cell phone display” is a means-plus-function term, the claimed function is

 “requiring a required manual response from the response list by the recipient in order to

 clear recipient’s response list from recipient’s cell phone display,” and the corresponding

 structure is “a PC or PDA/cell phone configured to implement the algorithm disclosed in the

 ’970 Patent at 8:37–57; and equivalents thereof.”




                                               50 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 51 of 99 PageID #: 4172




 I. “means for receiving and displaying a listing of which recipient PDA/cell phones have
 automatically acknowledged the forced message alert and which recipient PDA/cell phones
 have not automatically acknowledged the forced message alert”

 Plaintiff’s Proposed Construction                  Defendants’ Proposed Construction

 Governed by § 112, ¶ 6.                            Governed by 35 U.S.C. § 112(6).

 Function:                                          Function:
     “receiving and displaying a listing of which       “receiving and displaying a listing of which
 recipient PDA/cell phones have automatically       recipient PDA/cell phones have automatically
 acknowledged the forced message alert and          acknowledged the forced message alert and
 which recipient PDA/cell phones have not           which recipient PDA/cell phones have not
 automatically acknowledged the forced              automatically acknowledged the forced
 message alert”                                     message alert”

 Structure:                                      Structure:
     “PDA/cell phone hardware including touch        “hardware on the sender’s PDA/cell phone
 screen 16, and wireless transmitter or cellular including a display, such as display 16, and a
 modem; and equivalents thereof”                 wireless receiver and/or transceiver that
                                                 receives    electronic   transmissions    with
                                                 acknowledgement receipts. (See ’970 patent,
                                                 4:7–11, 8:1–5, 8:12–15, FIG. 1).”

 (Dkt. No. 109, Ex. B, at 4–5; id., Ex. C, at 6; Dkt. No. 116, at 18; Dkt. No. 120, at 24; Dkt.

 No. 128, App’x A, at 57–58.) The parties submit that this term appears in Claim 1 of the ’970

 Patent. (Dkt. No. 109, Ex. B, at 4–5; id., Ex. C, at 6; Dkt. No. 128, App’x A, at 57–58.)

        Shortly before the start of the October 30, 2020 hearing, the Court provided the parties

 with the following preliminary construction: “Governed by 35 U.S.C. § 112, ¶ 6. / Function:

 ‘receiving and displaying a listing of which recipient PDA/cell phones have automatically

 acknowledged the forced message alert and which recipient PDA/cell phones have not

 automatically acknowledged the forced message alert’ / Structure: ‘PDA/cell phone hardware

 including display 16 and a wireless receiver and/or transceiver; and equivalents thereof.’”




                                              51 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 52 of 99 PageID #: 4173




           (1) The Parties’ Positions

           Plaintiff urges that “the Court’s prior construction should stand,” and “Defendants’

 proposed construction reads in additional narrowing limitations that are inconsistent with the

 specification.” (Dkt. No. 116, at 19.)

           Defendants respond that Plaintiff’s proposal of a “cellular modem” lacks support. (Dkt.

 No. 120, at 25.) Defendants also argue that Defendants’ proposal “specifies that the PDA/cell

 phone must belong to the ‘sender,’ which is the only device capable of performing the claimed

 function according to the specification, whereas AGIS’s proposal permits the device to belong to

 the ‘recipient.’” (Id., at 25.)

           Plaintiff replies that “Defendants present no strong reason for the Court to abandon its

 prior construction in favor of a PTAB construction,” and “nothing in the specification compels

 the addition of any corresponding structure beyond ‘PDA/cell phone hardware including touch

 screen 16, and wireless transmitter or cellular modem; and equivalents thereof.’” (Dkt. No. 123,

 at 8.) Plaintiff also submits that the specification supports finding that the hardware can include

 a cellular modem. (Id.)

           At the October 30, 2020 hearing, Plaintiff agreed with the Court’s preliminary

 construction. Defendants argued that the claimed function can be performed only on a sender’s

 device.

           (2) Analysis

           In Huawei, the parties reached agreement during the course of claim construction

 briefing, and the Court adopted the agreed-upon construction that this term is a means-plus-

 function term, the claimed function is “receiving and displaying a listing of which recipient

 PDA/cell phones have automatically acknowledged the forced message alert and which recipient



                                               52 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 53 of 99 PageID #: 4174




 PDA/cell phones have not automatically acknowledged the forced message alert,” and the

 corresponding structure is “PDA/cell phone hardware including touch screen 16, and wireless

 transmitter or cellular modem; and equivalents thereof.” Huawei at 23–24.

        The PTAB found:

        [T]he dispute raised by the parties’ proposals is whether the corresponding
        structure is: (1) a computer configured to implement or perform an algorithm, or
        (2) a hardware transmitter (presumably for “receiving”) and a hardware display
        (presumably for “displaying”). We adopt Patent Owner’s approach, namely that
        the corresponding structures are a hardware display and receiver and/or
        transceiver. With regard to the function of displaying, the Specification discloses
        a hardware display of the PDA/cell phone (see, e.g., Figure 1, LCD display 16)
        that displays an indication of which recipients have sent acknowledgements and
        an indication of the response from each recipient cell phone. Ex. 1001 [(’970
        Patent)], 8:1–5, 8:12–15. As to the function of receiving, the Specification
        discloses that the PC and PDA/cell phone can communicate using WiFi or
        WiMax, both of which are wireless, and the PDA/cell phone can communicate
        over a wireless cellular network, thereby indicating the PC and PDA/cell phone
        each have a wireless receiver and/or transceiver for receiving automatic
        acknowledgements. Ex. 1001, 4:7–11.

        Therefore, we find the corresponding structure is PDA/cell phone hardware
        including a display, such as display 16, and a wireless receiver and/or transceiver,
        and equivalents thereof.

        We decline to adopt Patent Owner’s proposal that a wireless transmitter performs
        the receiving function, because a transmitter transmits rather than receives. PO
        Resp. 12–14. We also decline to adopt Patent Owner’s proposal that a “cellular
        modem” corresponds to the receiving function because Patent Owner does not
        identify any disclosure in the Specification of a cellular modem performing the
        receiving function. Id.

 (Dkt. No. 120, Ex. 1, Nov. 19, 2019 Final Written Decision, at 22–23.)

        Although the PTAB found that “Patent Owner does not identify any disclosure in the

 Specification of a cellular modem performing the receiving function,” the PTAB noted that “the

 PDA/cell phone can communicate over a wireless cellular network.” Id. at 23 (citing ’970 Patent

 at 4:7–11); see ’970 Patent at 4:7–11 (“The above functions can also be accomplished using

 WiFi, WiMax, or other peer to peer communications.             However, for use with cellular

                                              53 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 54 of 99 PageID #: 4175




 communications and to assure the level of security that cell phone companies require, a

 centralized static IP routable server is used.”); see also id. at 4:12–36 (“Inside housing 12 is

 contained the conventional cellular phone elements including a modem, a CPU for use with a

 PDA and associated circuitry connected to speaker 24 and microphone 38.               Conventional

 PDA/cellular phones are currently on sale and sold as a unit that can be used for cellular

 telephone calls and sending cellular SMS and TCP/IP or other messages using the PDA’s display

 16 and CPU.”).

        Defendants fail to adequately justify their proposal of “receives electronic transmissions

 with acknowledgement receipts.” See Northrop Grumman Corp. v. Intel Corp., 325 F.3d 1346,

 1352 (Fed. Cir. 2003) (“A court may not import into the claim features that are unnecessary to

 perform the claimed function. Features that do not perform the recited function do not constitute

 corresponding structure and thus do not serve as claim limitations.”) (citations omitted).

        Likewise, as discussed above with regard to the “means for requiring . . .” term,

 Defendants have not shown that the claimed function for this term imposes any limitation that

 the PDA/cell phone must belong to the sender. To the extent the claim distinguishes between “a

 sender PDA/cell phone and at least one recipient PDA/cell phone for each electronic message,”

 this distinction need not be set forth as part of the corresponding structure for the present term.

 The disclosures cited by Defendants do not compel otherwise. See ’970 Patent at 8:1–5 & 8:12–

 15.

        The Court therefore hereby finds that “means for receiving and displaying a listing of

 which recipient PDA/cell phones have automatically acknowledged the forced message

 alert and which recipient PDA/cell phones have not automatically acknowledged the forced

 message alert” is a means-plus-function term, the claimed function is “receiving and



                                               54 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 55 of 99 PageID #: 4176




 displaying a listing of which recipient PDA/cell phones have automatically acknowledged

 the forced message alert and which recipient PDA/cell phones have not automatically

 acknowledged the forced message alert,” and the corresponding structure is “PDA/cell phone

 hardware including display 16 and a wireless receiver and/or transceiver; and equivalents

 thereof.”

 J. “means for periodically resending said forced message alert to said recipient PDA/cell
 phones that have not automatically acknowledged the forced message alert”

 Plaintiff’s Proposed Construction                  Defendants’ Proposed Construction

 Governed by § 112, ¶ 6.                            Governed by 35 U.S.C. § 112(6).

 Function:                                          Function:
    “periodically resending said forced                “periodically resending said forced
 message alert to said recipient PDA/cell           message alert to said recipient PDA/cell
 phones    that   have    not   automatically       phones    that   have    not   automatically
 acknowledged the forced message alert”             acknowledged the forced message alert”

 Structure:                                    Structure:
     “a PC or PDA/cell phone configured to         “the forced-message alert software-
 implement the algorithm disclosed in the ʼ970 application program on the sender PDA/cell
 Patent at 7:64–8:8; and equivalents thereof”  phone that will ‘periodically resend the forced
                                               message alert to the PC or PDA/cell phone that
                                               have [sic] not acknowledged receipt.’ (’970
                                               patent, 8:6–8, FIG. 3B).”

 (Dkt. No. 109, Ex. B, at 5–6; id., Ex. C, at 7; Dkt. No. 116, at 20; Dkt. No. 128, App’x A, at 59.)

 The parties submit that this term appears in Claim 1 of the ’970 Patent. (Dkt. No. 109, Ex. B,

 at 5–6; id., Ex. C, at 7; Dkt. No. 128, App’x A, at 59.)

        Shortly before the start of the October 30, 2020 hearing, the Court provided the parties

 with the following preliminary construction: “Governed by 35 U.S.C. § 112, ¶ 6. / Function:

 ‘periodically resending said forced message alert to said recipient PDA/cell phones that have not

 automatically acknowledged the forced message alert’ / Structure: ‘a PC or PDA/cell phone




                                               55 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 56 of 99 PageID #: 4177




 configured to implement the algorithm disclosed in the ʼ970 Patent at 7:64–67 and 8:6–8; and

 equivalents thereof.’”

        (1) The Parties’ Positions

        Plaintiff urges that “the Court’s prior construction should stand” and that the Court

 should reject Defendants’ proposal to modify the corresponding structure. (Dkt. No. 116, at 20–

 21.)

        Defendants respond that “it is software on the sender device―not the recipient’s physical

 PDA/cell phone device as permitted by AGIS’s proposal―that performs the claimed function.”

 (Dkt. No. 120, at 28.) Defendants also argue that “AGIS’s inclusion of the disclosure at 7:64–

 8:5 in the corresponding structure is incorrect because that passage describes features unrelated

 to the recited function of periodically resending alerts, as the PTAB concluded.” (Id., at 29.)

        Plaintiff replies that “Defendants present no strong reason for the Court to abandon the

 prior construction in favor of a PTAB construction.” (Dkt. No. 123, at 8.) Plaintiff argues that

 “[t]he prior construction properly identifies the special purpose machine,” Defendants do not

 “identify[] any particular ‘unrelated functions,’” and “Defendants’ proposed structure

 unnecessarily incorporates additional function into the structure.” (Id., at 9.)

        At the October 30, 2020 hearing, Plaintiff agreed with the Court’s preliminary

 construction.    Defendants argued that even though monitoring may precede resending,

 monitoring is a separate function.

        (2) Analysis

        In Huawei, the parties agreed that 35 U.S.C. § 112, ¶ 6 applied and agreed on the claimed

 function, but the defendants in Huawei asserted indefiniteness because of a purported lack of

 corresponding structure. See Huawei at 25–26. The Court rejected the indefiniteness argument



                                                56 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 57 of 99 PageID #: 4178




 and found that the corresponding structure is “a PC or PDA/cell phone configured to implement

 the algorithm disclosed in the ’970 Patent at 7:64–8:8; and equivalents thereof.” See Huawei

 at 26–28.

        The PTAB found, in full, as follows:

        For the structure corresponding to the specified function of limitation 1.8,
        Petitioner identifies the forced message alert software application program
        functionality described at Ex. 1001 [(’970 Patent)], 8:6–9 and Fig. 3A and 3B.
        Pet. 11–12. Patent Owner asserts we should adopt the “the algorithm disclosed
        . . . at 7:64–8:8; and equivalents thereof.” PO Resp. 13.

        We are persuaded that Ex. 1001, 8:6–8 and the corresponding step in Figure 3B
        (second step) provide sufficient detail to disclose the applicable algorithm because
        they disclose “[t]he sender PC or PDA/cell phone will then periodically resend the
        forced message alert to the PC or PDA/cell phone that have not acknowledged
        receipt,” and “[t]he sender cell phone, integrated PDA/cell phone or PC
        periodically resends the message alert to the recipient cell phones, integrated
        PDA/cell phones or PCs that have not acknowledged receipt,” respectively.
        Ex. 1001, 8:6–8.

        Patent Owner is over-inclusive because the disclosure at Ex. 1001, 7:64–8:5
        describes features unrelated to the function recited in limitation 1.8. Cf. Asyst
        Techs, 268 F.3d at 1369–70 (“Structural features that do not actually perform the
        recited function do not constitute corresponding structure and thus do not serve as
        claims limitations”). The features relate, for example, to monitoring for and
        receiving acknowledgments of receipt of forced message alerts, Ex. 1001, 7:64–
        67, and the sender PC or PDA/cell phone providing an indication on a display of
        which of the recipients have and have not acknowledged receipt, Ex. 1001, 8:1–5.

        For the foregoing reasons, we determine that the corresponding structure is a
        PDA/cell phone programmed to carry out the algorithm disclosed at Ex. 1001,
        8:6–8 and corresponding step in Fig. 3B (second step in Figure 3B), and
        equivalents thereof.

 (Dkt. No. 120, Ex. 1, Nov. 19, 2019 Final Written Decision, at 21–22 (footnote omitted).)

        The parties and the PTAB thus all agree that the corresponding structure appears at least

 somewhere within the following disclosure in the specification (as well as in Figure 3B):

        After the forced message alert is transmitted, the sender PC or PDA/cell phone
        monitors for and receives electronic transmissions with acknowledgments of
        receipt from the PCs or PDA/cell phones that have received the forced message

                                               57 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 58 of 99 PageID #: 4179




        alert. Then, the sender PC or PDA/cell phone provides an indication of which of
        the PC or PDA/cell phone that the forced message alert was sent to have
        acknowledged receipt and which of the PC or PDA/cell phone that the forced
        message alert was sent to have not acknowledged receipt on its display. The
        sender PC or PDA/cell phone will then periodically resend the forced message
        alert to the PC or PDA/cell phone that have not acknowledged receipt.

 ’970 Patent at 7:64–8:8. The parties agree that the corresponding structure includes the last

 sentence of this paragraph, which appears at 8:6–8.

        On balance, the beginning sentence of this paragraph, regarding monitoring for

 acknowledgements, is an integral part of periodically resending an alert to phones that have not

 acknowledged the alert.

        As to the middle sentence of this paragraph, however, regarding providing an

 “indication” of which have acknowledged and which have not acknowledged, this is not

 necessary to perform the claimed function of periodically resending the alert.

        The PTAB also cited the second step shown in Figure 3B, which states: “The sender cell

 phone, integrated PDA/cell phone or PC periodically resends the message alert to the recipient

 cell phones, integrated PDA/cell phones or PCs that have not acknowledged receipt.” This is

 substantially the same as the disclosure in the first and last sentences of the above-reproduced

 paragraph from the specification, so Figure 3B need not be included as part of the construction

 for corresponding structure.

        Finally, as discussed above with regard to the “means for requiring . . .” term, Defendants

 have not shown that the claimed function for this term imposes any limitation that the PDA/cell

 phone must belong to the sender. To the extent the claim distinguishes between “a sender

 PDA/cell phone and at least one recipient PDA/cell phone for each electronic message,” this

 distinction need not be set forth as part of the corresponding structure for the present term.




                                                58 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 59 of 99 PageID #: 4180




        The Court therefore hereby finds that “means for periodically resending said forced

 message alert to said recipient PDA/cell phones that have not automatically acknowledged

 the forced message alert” is a means-plus-function term, the claimed function is “periodically

 resending said forced message alert to said recipient PDA/cell phones that have not

 automatically acknowledged the forced message alert,” and the corresponding structure is “a

 PC or PDA/cell phone configured to implement the algorithm disclosed in the ʼ970 Patent

 at 7:64–67 and 8:6–8; and equivalents thereof.”

 K. “means for receiving and displaying a listing of which recipient PDA/cell phones have
 transmitted a manual response to said forced message alert and details the response from
 each recipient PDA/cell phone that responded”

 Plaintiff’s Proposed Construction                  Defendants’ Proposed Construction

 Governed by § 112, ¶ 6.                            Governed by 35 U.S.C. § 112(6).

 Function:                                          Function:
     “receiving and displaying a listing of which       “receiving and displaying a listing of which
 recipient PDA/cell phones have transmitted a       recipient PDA/cell phones have transmitted a
 manual response to said forced message alert       manual response to said forced message alert
 and details the response from each recipient       and details the response from each recipient
 PDA/cell phone that responded”                     PDA/cell phone that responded”

 Structure:                                      Structure:
     “PDA/cell phone hardware including touch        “hardware on the sender’s PDA/cell phone
 screen 16, and wireless transmitter or cellular including a display, such as display 16, and a
 modem; and equivalents thereof”                 wireless receiver and/or transceiver that
                                                 receives electronic transmissions with manual
                                                 responses and displays those responses on the
                                                 sender’s PDA/cell phone. (See ‘970 patent,
                                                 4:7–11, 8:1–5, 8:12–15, FIG. 1).”

 (Dkt. No. 109, Ex. B, at 6; id., Ex. C, at 7–8; Dkt. No. 116, at 22; Dkt. No. 120, at 24–25; Dkt.

 No. 128, App’x A, at 61.) The parties submit that this term appears in Claim 1 of the ’970

 Patent. (Dkt. No. 109, Ex. B, at 6; id., Ex. C, at 7–8; Dkt. No. 128, App’x A, at 61.)




                                               59 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 60 of 99 PageID #: 4181




        Shortly before the start of the October 30, 2020 hearing, the Court provided the parties

 with the following preliminary construction: “Governed by 35 U.S.C. § 112, ¶ 6. / Function:

 ‘receiving and displaying a listing of which recipient PDA/cell phones have transmitted a manual

 response to said forced message alert and details the response from each recipient PDA/cell

 phone that responded’ / Structure: ‘PDA/cell phone hardware including display 16 and a wireless

 receiver and/or transceiver; and equivalents thereof.’”

        (1) The Parties’ Positions

        Plaintiff urges that “the Court’s prior construction should stand,” and Plaintiff argues that

 “Defendants’ proposed construction reads in additional narrowing limitations that are

 inconsistent with the specification.” (Dkt. No. 116, at 22–23.)

        Defendants responds as to this term together with a similar term in the same claim,

 “means for receiving and displaying a listing of which recipient PDA/cell phones have

 automatically acknowledged the forced message alert and which recipient PDA/cell phones have

 not automatically acknowledged the forced message alert,” which is addressed above. (See Dkt.

 No. 120, at 25–27.)

        Plaintiff does the same in its reply (see Dkt. No. 123, at 8), and the parties likewise

 submitted at the October 30, 2020 hearing that the same arguments apply to both terms.

        (2) Analysis

        In Huawei, the parties reached agreement during the course of claim construction

 briefing, and the Court adopted the agreed-upon construction that this term is a means-plus-

 function term, the claimed function is “receiving and displaying a listing of which recipient

 PDA/cell phones have transmitted a manual response to said forced message alert and details the

 response from each recipient PDA/cell phone that responded,” and the corresponding structure is



                                               60 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 61 of 99 PageID #: 4182




 “PDA/cell phone hardware including touch screen 16, and wireless transmitter or cellular

 modem; and equivalents thereof.” Huawei at 28–29.

        The PTAB analyzed this term together with a similar term in the same claim, “means for

 receiving and displaying a listing of which recipient PDA/cell phones have automatically

 acknowledged the forced message alert and which recipient PDA/cell phones have not

 automatically acknowledged the forced message alert,” which is addressed above. (See Dkt.

 No. 120, Ex. 1, Nov. 19, 2019 Final Written Decision, at 22-23.)

        The Court reaches the same conclusions for the same reasons set forth above as to the

 similar term in the same claim.

        The Court therefore hereby finds that “means for receiving and displaying a listing of

 which recipient PDA/cell phones have transmitted a manual response to said forced

 message alert and details the response from each recipient PDA/cell phone that responded”

 is a means-plus-function term, the claimed function is “receiving and displaying a listing of

 which recipient PDA/cell phones have transmitted a manual response to said forced

 message alert and details the response from each recipient PDA/cell phone that

 responded,” and the corresponding structure is “PDA/cell phone hardware including

 display 16 and a wireless receiver and/or transceiver; and equivalents thereof.”




                                             61 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 62 of 99 PageID #: 4183




 L. “means for transmitting the acknowledgment of receipt to said sender PDA/cellphone
 immediately upon receiving a forced message alert from the sender PDA/cellphone”

 Plaintiff’s Proposed Construction                Defendants’ Proposed Construction

 Governed by 112, ¶ 6.                            Governed by 35 U.S.C. § 112(6).

 Function:                                        Function:
     “transmitting the acknowledgement of             “transmit the acknowledgment of receipt to
 receipt to said sender PDA/cellphone             the sender PDA/cell phone immediately upon
 immediately upon receiving a forced message      receiving a forced message alert from the
 alert from the sender PDA/cellphone”             sender PDA/cell phone. (See ’970 patent,
                                                  9:40–63 (claim 2)).”
 Structure:
     “a PC or PDA/cell phone configured to Structure:
 implement the algorithm disclosed in the ʼ970      “the forced message alert software on the
 Patent at 7:8–8:36 and Fig. 4; and equivalents recipient PDA/cell phone. (See ’970 patent,
 thereof” or “a PDA/cell phone hardware 8:25–30, FIG. 4 at step 1).”
 including wireless transmitter or cellular
 modem; and equivalents thereof”

 (Dkt. No. 109, Ex. C, at 8–9; Dkt. No. 116, at 24; Dkt. No. 120, at 29–30; Dkt. No. 128,

 App’x A, at 62–63; see Dkt. No. 109, Ex. B, at 6–7.) The parties submit that this term appears in

 Claim 2 of the ’970 Patent. (Dkt. No. 109, Ex. B, at 6–7; id., Ex. C, at 8–9; Dkt. No. 128,

 App’x A, at 62–63.)

        Shortly before the start of the October 30, 2020 hearing, the Court provided the parties

 with the following preliminary construction: “Governed by 35 U.S.C. § 112, ¶ 6. / Function:

 ‘transmitting the acknowledgment of receipt to said sender PDA/cellphone immediately upon

 receiving a forced message alert from the sender PDA/cellphone’ / Structure: ‘a PC or PDA/cell

 phone configured to implement the algorithm disclosed in the ʼ970 Patent at 8:20–30; and

 equivalents thereof.’”

        (1) The Parties’ Positions

        Plaintiff argues that “[t]he disclosures of the ’970 Patent show that the PC or PDA/cell

 phone on which the application is installed implements the algorithm disclosed at 7:8–8:36 and

                                              62 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 63 of 99 PageID #: 4184




 Fig. 4,” and “AGIS’s proposed structure is in accordance with the Court’s constructions of other

 means-plus terms.” (Dkt. No. 116, at 25.) Plaintiff also submits that “Defendants’ proposal

 would preclude the embodiment in which the structure is the ‘recipient PC’ expressly disclosed

 in the same passage of the specification which Defendants cite.” (Id., at 25–26 (citing ’970

 Patent at 8:25–30).)       Plaintiff concludes that “Defendants’ proposed construction both

 contradicts the disclosures of the ’970 Patent and needlessly risks narrowing claim scope by

 reading structural elements in isolation.” (Id., at 26.)

        Defendants respond that “[t]he specification explains that it is software running on the

 recipient’s device that prepares and electronically transmits an acknowledgment of receipt to

 sender PDA/cell phones immediately after receiving a forced message alert.” (Dkt. No. 120,

 at 32 (citing ’970 Patent at 8:25–30 & Fig. 4).) Defendants also argue that “[t]he subject noun of

 th[e] ‘receiving’ step can only be the recipient device because a sender device would not receive

 a forced message alert from itself.” (Dkt. No. 120, at 32.) Further, Defendants argue that

 “AGIS’s identified algorithm spans nearly two full columns at 7:8–8:36, and describes many

 features that are unrelated to ‘transmitting an acknowledgment of receipt’ . . . .” (Id., at 36.)

        Plaintiff replies that Defendants’ proposal of referring to “the forced message alert

 software on the recipient PDA/cell phone” should be rejected because “[t]he search for

 corresponding structure is not limited to the claims, but the whole disclosure.” (Dkt. No. 123,

 at 9.) Plaintiff thus argues that “Defendants improperly isolate the claim language from the

 specification to find that the corresponding structure is limited to the software alone.” (Id., at 9–

 10.) Further, Plaintiff argues that “[w]hile the structure proposed by Defendants may be used to

 perform the function, the specification does not indicate that it is limited to one embodiment.”

 (Id., at 10.) “Lastly, AGIS incorporates by reference its discussion regarding the ‘wireless



                                                63 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 64 of 99 PageID #: 4185




 transmitter or cellular modem’ structure from the foregoing discussion of the ‘means for

 receiving and listing’ claim limitations.” (Id., at 11.)

        At the October 30, 2020 hearing, Plaintiff agreed with the Court’s preliminary

 construction. Defendants reiterated their arguments that the device for performing this function

 must be a recipient device.

        (2) Analysis

        In Huawei, the parties did not present this term as a disputed term, so the Court did not

 address this term in Huawei.

        In the present case, the parties agree that this is a means-plus-function term governed by

 35 U.S.C. § 112, ¶ 6, and the parties substantially agree on the claimed function, but the parties

 dispute the corresponding structure.

        Claim 2 of the ’970 Patent recites (emphasis added):

        2. The system as in claim 1, wherein the forced message alert software
        application program on the recipient PDA/cell phone includes:
                 means for transmitting the acknowledgment of receipt to said sender
        PDA/cell phone immediately upon receiving a forced message alert from the
        sender PDA/cell phone;
                 means for controlling of the recipient PDA/cell phone upon transmitting
        said automatic acknowledgment and causing, in cases where the forced message
        alert is a text message, the text message and a response list to be shown on the
        display of the recipient PDA/cell phone or causes, in cases where the forced
        message alert is a voice message, the voice message being periodically repeated
        by the speakers of the recipient PDA/cell phone while said response list is shown
        on the display;
                 means for allowing a manual response to be manually selected from the
        response list or manually recorded and transmitting said manual response to the
        sender PDA/cell phone; and
                 means for clearing the text message and a response list from the display of
        the recipient PDA/cell phone or stopping the repeating voice message and
        clearing the response list from the display of the recipient PDA/cell phone once
        the manual response is transmitted.

 The portion of the specification cited by Plaintiff discloses:



                                                64 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 65 of 99 PageID #: 4186




       Referring now to FIG. 2, in order to set up a communication network that utilizes
       the forced message alert system, the forced message alert software application
       program must be installed on a plurality of PCs and/or PDA/cell phones. The
       application will provide for a forced alert message that can be designated for
       transmission according to several criteria: a.) A single PC and/or PDA/cell phone,
       b.) The list of users currently participating in the network, and c.) A user or
       administrator predefined list of network participants.

       A required response list which will be either preinstalled in the phone application
       software or sent with the forced message alert will be presented to the user
       operator upon receipt of the forced message. When the forced text or voice alert
       is received, the user operator is presented with the required response list. In order
       to clear the forced text message alert from the user operator’s PC or PDA/cell
       phone display, the user operator is required to select a reply from this list. If the
       alert is a voice message, the message keeps repeating at a defined rate until the
       user operator selects from the required response list. A military default response
       list would typically consist of choices such as, “will comply,” “will not comply,”
       and “have complied.” However, depending on the nature of the industry in which
       the users in the communication network are in, this default response list could
       vary significantly.

       The contact and identifying information for each PC and PDA/cell phone that is
       anticipated to be a member of the communication network and the default
       response list is loaded on to every member PC and PDA/cell phone in the
       preferred embodiment. This step makes sure the [sic, that] each user of the
       communication network has, in addition to the necessary software, the necessary
       information to send a forced message alert to any and every known member of the
       communication network. When operating in an open network mode where all
       that know the password can join the network, the default list is created or
       expanded as new members join.

       Referring now to FIG. 3A and FIG. 3B, the process of sending a forced message
       alert from a PC or PDA/cell phone begins with a sender selecting the forced
       message alert software application program on a sender PC or PDA/cell phone.
       The sender can then select by said sender PC or PDA/cell phone to type a text
       message or record a voice message or select the text alert or voice alert from a
       list. Once the sender types a text message or records a voice message or selects a
       voice or text message on said PC or PDA/cell phone, the sender can then use a
       soft switch or selection from a list to send the forced alert to: a.) Another network
       participant, b.) The current PC or PDA/cell phone network participants or c.) A
       user or administrator predefined list of network participants. The response list
       from which the message receiver must select can either be included in the forced
       alert message or be preloaded in each phone. The forced alert message is then
       transmitted via TCP/IP or other digital transmission means to every PC or
       PDA/cell phone designated to receive the forced message alert either directly or



                                             65 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 66 of 99 PageID #: 4187




        through a server whose function is to retransmit the messages to the correct users
        in the communications network.

        After the forced message alert is transmitted, the sender PC or PDA/cell phone
        monitors for and receives electronic transmissions with acknowledgments of
        receipt from the PCs or PDA/cell phones that have received the forced message
        alert. Then, the sender PC or PDA/cell phone provides an indication of which of
        the PC or PDA/cell phone that the forced message alert was sent to have
        acknowledged receipt and which of the PC or PDA/cell phone that the forced
        message alert was sent to have not acknowledged receipt on its display. The
        sender PC or PDA/cell phone will then periodically resend the forced message
        alert to the PC or PDA/cell phone that have not acknowledged receipt.

        The sender PC or PDA/cell phone also monitors for and receives electronic
        transmissions with manual responses to the forced message alert from the PC or
        PDA/cell phone that received the message. As these electronic transmissions with
        manual responses are received, the sender PC or PDA/cell phone displays an
        indication of the response from each recipient cell phone, integrated PDA/cell
        phone and PC.

        Referring now to FIG. 4, the process of receiving, acknowledging and responding
        to a forced message alert from the sender PC or PDA/cell phone begins when an
        electronic transmission is received by a recipient PC or PDA/cell phone. When
        the electronic transmission is received by the recipient PC or PDA/cell phone, the
        recipient PC or PDA/cell phone identifies the transmission as a forced message
        alert and the forced message alert software application program on the recipient
        PC or PDA/cell phone separates the text or voice message and the forced message
        alert software packet. Immediately following the detection of the forced message
        alert, the forced message alert software application program on the recipient PC
        or PDA/cell phone prepares and electronically transmits an automatic
        acknowledgement of receipt to the sender PC or PDA/cell phone. However, if the
        recipient PC or PDA/cell phone is powered off or is not able to receive electronic
        transmissions, the forced message alert is not received by the recipient PC or
        PDA/cell phone and no acknowledgment is transmitted. If no acknowledgement
        is received, the sender PC or PDA/cell phone continues to transmit the forced
        alert at a predefined rate until acknowledged.

 ’970 Patent at 7:8–8:36 (emphasis added); see id. at Fig. 4.

        The emphasized portion of this disclosure, at 8:25–30, is Defendants’ proposal for

 corresponding structure. This portion of the disclosure pertains directly to the function of

 transmitting the acknowledgment of receipt immediately upon receiving a forced message alert.

 Also, the preceding sentence relates to “identif[ying] the transmission as a forced message alert.”

                                               66 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 67 of 99 PageID #: 4188




 This is part of the corresponding structure because whereas the disclosure cited by Defendants

 refers to “detection of the forced message alert,” the claimed function recites transmitting

 acknowledgement “upon receiving a forced message alert.”                 The disclosure regarding

 “identif[ying] the [received] transmission as a forced message alert” is therefore necessary for

 the claimed function. Id. at 8:20–25.

        As to the remainder of this disclosure, however, Plaintiff fails to show that those other

 portions are “clearly link[ed]” to the claimed function of transmitting the acknowledgment of

 receipt immediately upon receiving a forced message alert. Triton, 753 F.3d at 1378.

        Also, Defendants’ proposal of including the first step of Figure 4 as part of the

 corresponding structure is unnecessary because this step in Figure 4—“The forced alert message

 is received by the recipient cell phone, integrated PDA/cell phone or PC. In response to receipt

 of the forced alert message, the recipient phone software prepares and sends an automatic

 acknowledgement of the receipt to the sender cell phone, integrated PDA/cell phone or PC”—is

 substantially similar to the above-discussed disclosure in the written description.

        Plaintiff fails to adequately justify its alternative proposal of “a PDA/cell phone hardware

 including wireless transmitter or cellular modem; and equivalents thereof.” (See Dkt. No. 116,

 at 24–26.)

        Finally, as discussed above with regard to the “means for requiring . . .” term, Defendants

 propose “the forced message alert software on the recipient PDA/cell phone,” but to the extent

 the claim distinguishes between a sender PDA/cell phone and a recipient PDA/cell phone, this

 distinction need not be set forth as part of the corresponding structure for the present term.

        The Court therefore hereby finds that “means for transmitting the acknowledgment of

 receipt to said sender PDA/cellphone immediately upon receiving a forced message alert



                                                67 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 68 of 99 PageID #: 4189




 from the sender PDA/cellphone” is a means-plus-function term, the claimed function is

 “transmitting the acknowledgment of receipt to said sender PDA/cellphone immediately

 upon receiving a forced message alert from the sender PDA/cellphone,” and the

 corresponding structure is “a PC or PDA/cell phone configured to implement the algorithm

 disclosed in the ʼ970 Patent at 8:20–30; and equivalents thereof.”

 M. “means for controlling of the recipient PDA/cellphone upon transmitting said
 automatic acknowledgment and causing, in cases where the forced message alert is a text
 message, the text message and a response list to be shown on the display of the recipient
 PDA/cellphone or causes, in cases where the forced message alert is a voice message, the
 voice message being periodically repeated by the speakers of the recipient PDA/cellphone
 while said response list is shown on the display”

 Plaintiff’s Proposed Construction                 Defendants’ Proposed Construction

 Governed by 112, ¶ 6.                             Governed by 35 U.S.C. § 112(6).

 Function:                                         Function:
     “controlling of the recipient PDA/                “control the recipient PDA/cell phone upon
 cellphone upon transmitting said automatic        transmitting the automatic acknowledgment
 acknowledgement and causing, in cases where       and cause, in cases where the forced message
 the forced message alert is a text message, the   alert is a text message, the text message and a
 text message and a response list to be shown      response list to be shown on the display of the
 on the display of the recipient PDA/cellphone     recipient PDA/cell phone or cause, in cases
 or causes, in cases where the forced message      where the forced message alert is a voice
 alert is a voice message, the voice message       message, the voice message to be periodically
 being periodically repeated by the speakers of    repeated by the speakers of the recipient
 the recipient PDA/cellphone while said            PDA/cell phone while the response list is
 response list is shown on the display”            shown on the display. (See ’970 patent, 9:40–
                                                   63 (claim 2)).”
 Structure:
     “a PC or PDA/cell phone configured to Structure:
 implement the algorithm disclosed in the ’970    “the forced message alert software on the
 patent at 7:43–63, 8:37–57; and equivalents recipient PDA/cell phone. (See ’970 patent,
 thereof”                                      8:37–44, 8:46–50, FIG. 4 at step 2).”


 (Dkt. No. 109, Ex. C, at 9–10; Dkt. No. 116, at 27; Dkt. No. 120, at 30; Dkt. No. 128, App’x A,

 at 63–64; see Dkt. No. 109, Ex. B, at 6–7.) The parties submit that this term appears in Claim 2




                                             68 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 69 of 99 PageID #: 4190




 of the ’970 Patent. (Dkt. No. 109, Ex. B, at 6–7; id., Ex. C, at 9–10; Dkt. No. 128, App’x A,

 at 62–63.)

        Shortly before the start of the October 30, 2020 hearing, the Court provided the parties

 with the following preliminary construction: “Governed by 35 U.S.C. § 112, ¶ 6. Function:

 ‘controlling of the recipient PDA/cellphone upon transmitting said automatic acknowledgment

 and causing, in cases where the forced message alert is a text message, the text message and a

 response list to be shown on the display of the recipient PDA/cellphone or causes, in cases where

 the forced message alert is a voice message, the voice message being periodically repeated by the

 speakers of the recipient PDA/cellphone while said response list is shown on the display’ /

 Structure: ‘a PC or PDA/cell phone configured to implement the algorithm disclosed in the ’970

 Patent at 8:37–44 and 8:46–51; and equivalents thereof.’”

        (1) The Parties’ Positions

        Plaintiff argues that “[t]he disclosures of the ’970 Patent show that the PC or PDA/cell

 phone configured to implement the algorithm is necessary to performing the claimed function,”

 and “AGIS’s proposed structure is in accordance with the Court’s constructions of other means-

 plus terms.” (Dkt. No. 116, at 28.)

        Defendants respond that “it only makes sense that software running on the recipient’s

 PDA/cell phone could take control of that very PDA/cell phone.”          (Dkt. No. 120, at 33.)

 Defendants argue that “AGIS’s proposal, meanwhile, would permit the absurd outcome of a

 sender PDA/cell phone taking control of a PDA/cell phone belonging to another person, the

 recipient.” (Id.) Defendants also argue that Plaintiff’s proposed structure is over-inclusive

 because, as to the disclosures at 7:43–63, 8:44–46, and 8:51–57, “none of these disclosures relate




                                              69 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 70 of 99 PageID #: 4191




 to the function of ‘control[ling] the recipient PDA/cell phone upon transmitting the automatic

 acknowledgment.’” (Id., at 37.)

        Plaintiff replies as to this term together with the “means for transmitting . . .” term

 addressed above. (See Dkt. No. 123, at 9–11.)

        At the October 30, 2020 hearing, Plaintiff agreed with the Court’s preliminary

 construction. The parties presented substantially the same general arguments for this term as for

 the “means for transmitting . . .” term addressed above. Also, Defendants disagreed with the

 Court’s preliminary construction including the disclosure at 8:50–51 as part of the corresponding

 structure, but Defendants stated that “it’s not something we strongly oppose.”

        (2) Analysis

        In Huawei, the parties did not present this term as a disputed term, so the Court did not

 address this term in Huawei.

        In the present case, the parties agree that this is a means-plus-function term governed by

 35 U.S.C. § 112, ¶ 6, and the parties substantially agree on the claimed function, but the parties

 dispute the corresponding structure. The portion of the specification cited by Plaintiff discloses:

        Referring now to FIG. 3A and FIG. 3B, the process of sending a forced message
        alert from a PC or PDA/cell phone begins with a sender selecting the forced
        message alert software application program on a sender PC or PDA/cell phone.
        The sender can then select by said sender PC or PDA/cell phone to type a text
        message or record a voice message or select the text alert or voice alert from a
        list. Once the sender types a text message or records a voice message or selects a
        voice or text message on said PC or PDA/cell phone, the sender can then use a
        soft switch or selection from a list to send the forced alert to: a.) Another network
        participant, b.) The current PC or PDA/cell phone network participants or c.) A
        user or administrator predefined list of network participants. The response list
        from which the message receiver must select can either be included in the forced
        alert message or be preloaded in each phone. The forced alert message is then
        transmitted via TCP/IP or other digital transmission means to every PC or
        PDA/cell phone designated to receive the forced message alert either directly or
        through a server whose function is to retransmit the messages to the correct users
        in the communications network.

                                               70 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 71 of 99 PageID #: 4192




         ***

         After the acknowledgement of receipt is transmitted, the forced voice alert
         software application program effectively takes control of the recipient PC or
         PDA/cell phone. If a text message was received, the forced voice alert software
         application program causes the text message and the response list to be shown on
         the display of the recipient PC or PDA/cell phone until a manual response is
         selected from the response list. Upon selection of the desired response, the forced
         alert text data is cleared from the recipient PC or PDA/cell phone display. If a
         voice message was received, the forced voice alert software application program
         causes the voice message to be periodically repeated using the speakers of the
         recipient PC or PDA/cell phone while the response list is shown on the display.
         This voice message cannot be stopped from repeating until one of the entries on
         the response list is selected.

         Once a response is selected or recorded and transmitted to the sender PC or
         PDA/cell phone, the forced message alert software application program releases
         effective control of the recipient PC or PDA/cell phone, clears the display,
         and[/]or stops repeating the voice message and transmits the response to the
         forced [sic] alert sender.

 ’970 Patent at 7:43–63 & 8:37–57 (emphasis added); see id. at Fig. 4.

         The emphasized portions of the above-reproduced disclosures, at 8:37–44 and 8:46–50,

 are Defendants’ proposal for corresponding structure. These portions of the disclosure pertain

 directly to the function of controlling the recipient PDA/cellphone upon transmitting the

 automatic acknowledgment and showing a text message or repeatedly playing a voice message.

 Also, the disclosure that “[t]his voice message cannot be stopped from repeating until one of the

 entries on the response list is selected” (id. at 8:50–51) relates to function of “the voice message

 being periodically repeated by the speakers of the recipient PDA/cellphone while said response

 list is shown on the display” and should therefore be included as part of the corresponding

 structure.

         As to the remainder of these above-reproduced disclosures, however, Plaintiff fails to

 show that these portions are “clearly link[ed]” to the claimed function. Triton, 753 F.3d at 1378.



                                               71 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 72 of 99 PageID #: 4193




        Defendants’ proposal of including the second step of Figure 4 as part of the

 corresponding structure is unnecessary because this step in Figure 4—“After the

 acknowledgement of receipt is sent, the forced voice alert software takes control of the

 recipient’s cell phone, integrated PDA/cell phone or PC and causes the text message to be

 displayed or the voice message to be periodically repeated and a list of responses to be shown on

 the display of the recipient cell phone integrated PDA/cell phone or PC PDA/cell”—is

 substantially similar to the above-discussed disclosure in the written description.

        Finally, as discussed above with regard to the “means for requiring . . .” term, Defendants

 propose “the forced message alert software on the recipient PDA/cell phone,” but to the extent

 the claim distinguishes between a sender PDA/cell phone and a recipient PDA/cell phone, this

 distinction need not be set forth as part of the corresponding structure for the present term.

        The Court therefore hereby finds that “means for controlling of the recipient

 PDA/cellphone upon transmitting said automatic acknowledgment and causing, in cases

 where the forced message alert is a text message, the text message and a response list to be

 shown on the display of the recipient PDA/cellphone or causes, in cases where the forced

 message alert is a voice message, the voice message being periodically repeated by the

 speakers of the recipient PDA/cellphone while said response list is shown on the display” is

 a means-plus-function term, the claimed function is “controlling of the recipient

 PDA/cellphone upon transmitting said automatic acknowledgment and causing, in cases

 where the forced message alert is a text message, the text message and a response list to be

 shown on the display of the recipient PDA/cellphone or causes, in cases where the forced

 message alert is a voice message, the voice message being periodically repeated by the

 speakers of the recipient PDA/cellphone while said response list is shown on the display,”



                                                72 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 73 of 99 PageID #: 4194




 and the corresponding structure is “a PC or PDA/cell phone configured to implement the

 algorithm disclosed in the ’970 Patent at 8:37–44 and 8:46–51; and equivalents thereof.”

 N. “means for allowing a manual response to be manually selected from the response list
 or manually recorded and transmitting said manual response to the sender PDA/cell
 phone”

 Plaintiff’s Proposed Construction               Defendants’ Proposed Construction

 Governed by 112, ¶ 6.                           Governed by 35 U.S.C. § 112(6).

 Function:                                       Function:
    “allowing a manual response to be                “allow a manual response to be manually
 manually selected from the response list or     selected from the response list or manually
 manually recorded and transmitting said         recorded and to transmit the manual response
 manual response to the sender PDA/cell          to the sender PDA/cell phone. (See ’970
 phone”                                          patent, 9:40–63 (claim 2)).”

 Structure:                                    Structure:
     “a PC or PDA/cell phone configured to         “the forced message alert software on the
 implement the algorithm disclosed in the ’970 recipient PDA/cell phone. (See ’970 patent,
 patent at 7:43–63, 8:9–57; and equivalents 8:52–57, FIG. 4 at step 3).”
 thereof”

 (Dkt. No. 109, Ex. C, at 10–11; Dkt. No. 116, at 29; Dkt. No. 120, at 30–31; Dkt. No. 128,

 App’x A, at 65; see Dkt. No. 109, Ex. B, at 8.) The parties submit that this term appears in

 Claim 2 of the ’970 Patent. (Dkt. No. 109, Ex. B, at 8; id., Ex. C, at 10–11; Dkt. No. 128,

 App’x A, at 65.)

        Shortly before the start of the October 30, 2020 hearing, the Court provided the parties

 with the following preliminary construction: “Governed by 35 U.S.C. § 112, ¶ 6. / Function:

 ‘allowing a manual response to be manually selected from the response list or manually recorded

 and transmitting said manual response to the sender PDA/cell phone’ / Structure: ‘a PC or

 PDA/cell phone configured to implement the algorithm disclosed in the ’970 Patent at 8:39–44 &

 8:52–57; and equivalents thereof.’”




                                             73 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 74 of 99 PageID #: 4195




        (1) The Parties’ Positions

        Plaintiff argues that “[t]he disclosures of the ’970 Patent show that the PC or PDA/cell

 phone configured to implement the algorithm is necessary to performing the claimed function,”

 and “AGIS’s proposed structure is in accordance with the Court’s constructions of other means-

 plus terms.” (Dkt. No. 116, at 29.)

        Defendants respond that “[t]he device performing the step of ‘transmitting . . . to the

 sender’ must [be] the ‘recipient’ because a sender would not transmit a manual response to

 itself.” (Dkt. No. 120, at 33.) Defendants also argue that “AGIS’s cited sections encompass

 many unrelated functions.” (Id., at 37.)

        Plaintiff replies as to this term together with the “means for transmitting . . .” term

 addressed above. (See Dkt. No. 123, at 9–11.)

        At the October 30, 2020 hearing, Plaintiff agreed with the Court’s preliminary

 construction. The parties presented substantially the same general arguments for this term as for

 the “means for transmitting . . .” term addressed above.

        (2) Analysis

        In Huawei, the parties did not present this term as a disputed term, so the Court did not

 address this term in Huawei.

        In the present case, the parties agree that this is a means-plus-function term governed by

 35 U.S.C. § 112, ¶ 6, and the parties substantially agree on the claimed function, but the parties

 dispute the corresponding structure. The portion of the specification cited by Plaintiff discloses:

        Referring now to FIG. 3A and FIG. 3B, the process of sending a forced message
        alert from a PC or PDA/cell phone begins with a sender selecting the forced
        message alert software application program on a sender PC or PDA/cell phone.
        The sender can then select by said sender PC or PDA/cell phone to type a text
        message or record a voice message or select the text alert or voice alert from a
        list. Once the sender types a text message or records a voice message or selects a

                                               74 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 75 of 99 PageID #: 4196




       voice or text message on said PC or PDA/cell phone, the sender can then use a
       soft switch or selection from a list to send the forced alert to: a.) Another network
       participant, b.) The current PC or PDA/cell phone network participants or c.) A
       user or administrator predefined list of network participants. The response list
       from which the message receiver must select can either be included in the forced
       alert message or be preloaded in each phone. The forced alert message is then
       transmitted via TCP/IP or other digital transmission means to every PC or
       PDA/cell phone designated to receive the forced message alert either directly or
       through a server whose function is to retransmit the messages to the correct users
       in the communications network.

       ***

       The sender PC or PDA/cell phone also monitors for and receives electronic
       transmissions with manual responses to the forced message alert from the PC or
       PDA/cell phone that received the message. As these electronic transmissions with
       manual responses are received, the sender PC or PDA/cell phone displays an
       indication of the response from each recipient cell phone, integrated PDA/cell
       phone and PC.

       Referring now to FIG. 4, the process of receiving, acknowledging and responding
       to a forced message alert from the sender PC or PDA/cell phone begins when an
       electronic transmission is received by a recipient PC or PDA/cell phone. When
       the electronic transmission is received by the recipient PC or PDA/cell phone, the
       recipient PC or PDA/cell phone identifies the transmission as a forced message
       alert and the forced message alert software application program on the recipient
       PC or PDA/cell phone separates the text or voice message and the forced message
       alert software packet. Immediately following the detection of the forced message
       alert, the forced message alert software application program on the recipient PC
       or PDA/cell phone prepares and electronically transmits an automatic
       acknowledgement of receipt to the sender PC or PDA/cell phone. However, if the
       recipient PC or PDA/cell phone is powered off or is not able to receive electronic
       transmissions, the forced message alert is not received by the recipient PC or
       PDA/cell phone and no acknowledgment is transmitted. If no acknowledgement
       is received, the sender PC or PDA/cell phone continues to transmit the forced
       alert at a predefined rate until acknowledged.

       After the acknowledgement of receipt is transmitted, the forced voice alert
       software application program effectively takes control of the recipient PC or
       PDA/cell phone. If a text message was received, the forced voice alert software
       application program causes the text message and the response list to be shown on
       the display of the recipient PC or PDA/cell phone until a manual response is
       selected from the response list. Upon selection of the desired response, the forced
       alert text data is cleared from the recipient PC or PDA/cell phone display. If a
       voice message was received, the forced voice alert software application program
       causes the voice message to be periodically repeated using the speakers of the

                                             75 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 76 of 99 PageID #: 4197




        recipient PC or PDA/cell phone while the response list is shown on the display.
        This voice message cannot be stopped from repeating until one of the entries on
        the response list is selected.

        Once a response is selected or recorded and transmitted to the sender PC or
        PDA/cell phone, the forced message alert software application program releases
        effective control of the recipient PC or PDA/cell phone, clears the display,
        and[/]or stops repeating the voice message and transmits the response to the force
        [sic] alert sender.

 ’970 Patent at 7:43–63 & 8:9–57 (emphasis added); see id. at Fig. 4.

        The second emphasized portion of the above-reproduced disclosure, at 8:52–57, is

 Defendants’ proposal for corresponding structure. Defendants also cite the first emphasized

 portion of the above-reproduced disclosure, at 8:39–44, in Defendants’ responsive claim

 construction brief. (Dkt. No. 120, at 33.) Both of these portions of the disclosure pertain directly

 to the function of allowing a manual response to be manually selected from the response list or

 manually recorded and transmitting said manual response to the sender PDA/cell phone.

        As to the remainder of this disclosure, however, Plaintiff fails to show that these portions

 are “clearly link[ed]” to claimed function. Triton, 753 F.3d at 1378.

        Also, Defendants’ proposal of including the third step of Figure 4 as part of the

 corresponding structure is unnecessary because this step in Figure 4—“The recipient selects a

 response from the response list and the recipient cell phone and [sic] transmits the response to

 the sender[’]s cell phone”—is substantially similar to the above-discussed disclosure in the

 written description.

        Finally, as discussed above with regard to the “means for requiring . . .” term, Defendants

 propose “the forced message alert software on the recipient PDA/cell phone,” but to the extent

 the claim distinguishes between a sender PDA/cell phone and a recipient PDA/cell phone, this

 distinction need not be set forth as part of the corresponding structure for the present term.



                                                76 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 77 of 99 PageID #: 4198




        The Court therefore hereby finds that “means for allowing a manual response to be

 manually selected from the response list or manually recorded and transmitting said

 manual response to the sender PDA/cell phone” is a means-plus-function term, the claimed

 function is “allowing a manual response to be manually selected from the response list or

 manually recorded and transmitting said manual response to the sender PDA/cell phone,”

 and the corresponding structure is “a PC or PDA/cell phone configured to implement the

 algorithm disclosed in the ’970 Patent at 8:39–44 & 8:52–57; and equivalents thereof.”

 O. “means for clearing the text message and a response list from the display of the
 recipient PDA/cell phone or stopping the repeating voice message and clearing the response
 list from the display of the recipient PDA/cell phone once the manual response is
 transmitted”

 Plaintiff’s Proposed Construction                 Defendants’ Proposed Construction

 Governed by 112, ¶ 6.                             Governed by 35 U.S.C. § 112(6).

 Function:                                         Function:
      “clearing the text message and a response        “clear the text message and a response list
 list from the display of the recipient PDA/cell   from the display of the recipient PDA/cell
 phone or stopping the repeating voice message     phone, or stop the repeating voice message and
 and clearing the response list from the display   clear the response list from the display of the
 of the recipient PDA/cell phone once the          recipient PDA/cell phone once the manual
 manual response is transmitted”                   response is transmitted. (See ’970 patent,
                                                   9:40–63 (claim 2)).”
 Structure:
     “a PC or PDA/cell phone configured to Structure:
 implement the algorithm disclosed in the ʼ970    “the forced message alert software on the
 Patent at 7:17–27, 8:37–57; and equivalents recipient PDA/cell phone. (See ’970 patent,
 thereof”                                      8:44–46, 8:52–57, FIG. 4 at step 4).”


 (Dkt. No. 109, Ex. B, at 8–9; id., Ex. C, at 11; Dkt. No. 116, at 30; Dkt. No. 120, at 31; Dkt.

 No. 128, App’x A, at 66.) The parties submit that this term appears in Claim 2 of the ’970

 Patent. (Dkt. No. 109, Ex. B, at 8–9; id., Ex. C, at 11; Dkt. No. 128, App’x A, at 66.)




                                               77 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 78 of 99 PageID #: 4199




        Shortly before the start of the October 30, 2020 hearing, the Court provided the parties

 with the following preliminary construction: “Governed by 35 U.S.C. § 112, ¶ 6. / Function:

 ‘clearing the text message and a response list from the display of the recipient PDA/cell phone or

 stopping the repeating voice message and clearing the response list from the display of the

 recipient PDA/cell phone once the manual response is transmitted’ / Structure: ‘a PC or PDA/cell

 phone configured to implement the algorithm disclosed in the ʼ970 Patent at 8:44–46 and 8:52–

 57; and equivalents thereof.’”

        (1) The Parties’ Positions

        Plaintiff argues that “[t]he disclosures of the ’970 Patent show that the PC or PDA/cell

 phone configured to implement the algorithm is necessary to performing the claimed function,”

 and “AGIS’s proposed structure is in accordance with the Court’s constructions of other means-

 plus terms.” (Dkt. No. 116, at 30.)

        Defendants respond that “[t]he steps of clearing messages and lists from the ‘recipient’

 device could only be performed by the ‘recipient’ device itself and software running on it, not by

 another ‘sender’ device.” (Dkt. No. 120, at 34.) Defendants also argue that Plaintiff’s proposed

 algorithm is overbroad. (Id., at 38.)

        Plaintiff replies as to this term together with the “means for transmitting . . .” term

 addressed above. (See Dkt. No. 123, at 9–11.)

        At the October 30, 2020 hearing, Plaintiff agreed with the Court’s preliminary

 construction. The parties presented substantially the same general arguments for this term as for

 the “means for transmitting . . .” term addressed above.




                                              78 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 79 of 99 PageID #: 4200




        (2) Analysis

        In Huawei, the parties did not present this term as a disputed term, so the Court did not

 address this term in Huawei.

        In the present case, the parties agree that this is a means-plus-function term governed by

 35 U.S.C. § 112, ¶ 6, and the parties substantially agree on the claimed function, but the parties

 dispute the corresponding structure. The portion of the specification cited by Plaintiff discloses:

        A required response list which will be either preinstalled in the phone application
        software or sent with the forced message alert will be presented to the user
        operator upon receipt of the forced message. When the forced text or voice alert
        is received, the user operator is presented with the required response list. In order
        to clear the forced text message alert from the user operator’s PC or PDA/cell
        phone display, the user operator is required to select a reply from this list. If the
        alert is a voice message, the message keeps repeating at a defined rate until the
        user operator selects from the required response list.

        ***

        After the acknowledgement of receipt is transmitted, the forced voice alert
        software application program effectively takes control of the recipient PC or
        PDA/cell phone. If a text message was received, the forced voice alert software
        application program causes the text message and the response list to be shown on
        the display of the recipient PC or PDA/cell phone until a manual response is
        selected from the response list. Upon selection of the desired response, the forced
        alert text data is cleared from the recipient PC or PDA/cell phone display. If a
        voice message was received, the forced voice alert software application program
        causes the voice message to be periodically repeated using the speakers of the
        recipient PC or PDA/cell phone while the response list is shown on the display.
        This voice message cannot be stopped from repeating until one of the entries on
        the response list is selected.

        Once a response is selected or recorded and transmitted to the sender PC or
        PDA/cell phone, the forced message alert software application program releases
        effective control of the recipient PC or PDA/cell phone, clears the display, and[/]
        or stops repeating the voice message and transmits the response to the force [sic]
        alert sender.

 ’970 Patent at 7:17–27 & 8:37–57 (emphasis added); see id. at Fig. 4.




                                               79 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 80 of 99 PageID #: 4201




        The emphasized portions of the above-reproduced disclosures, at 8:44–46 and 8:52–57,

 are Defendants’ proposal for corresponding structure. These portions of the disclosure pertain

 directly to the function of clearing the text message and a response list from the display of the

 recipient PDA/cell phone or stopping the repeating voice message and clearing the response list

 from the display of the recipient PDA/cell phone once the manual response is transmitted.

        As to the remainder of this disclosure, however, Plaintiff fails to show that these portions

 are “clearly link[ed]” to the claimed function. Triton, 753 F.3d at 1378.

        Also, Defendants’ proposal of including the fourth step of Figure 4 as part of the

 corresponding structure is unnecessary because this step in Figure 4—“The forced message alert

 software releases control of the recipient cell phone, integrated PDA/cell phone or PC and clears

 the display or stops repeating the voice message”—is substantially similar to the above-discussed

 disclosure in the written description.

        Finally, as discussed above with regard to the “means for requiring . . .” term, Defendants

 propose “the forced message alert software on the recipient PDA/cell phone,” but to the extent

 the claim distinguishes between a sender PDA/cell phone and a recipient PDA/cell phone, this

 distinction need not be set forth as part of the corresponding structure for the present term.

        The Court therefore hereby finds that “means for clearing the text message and a

 response list from the display of the recipient PDA/cell phone or stopping the repeating

 voice message and clearing the response list from the display of the recipient PDA/cell

 phone once the manual response is transmitted” is a means-plus-function term, the claimed

 function is “clearing the text message and a response list from the display of the recipient

 PDA/cell phone or stopping the repeating voice message and clearing the response list from

 the display of the recipient PDA/cell phone once the manual response is transmitted,” and



                                                80 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 81 of 99 PageID #: 4202




 the corresponding structure is “a PC or PDA/cell phone configured to implement the

 algorithm disclosed in the ʼ970 Patent at 8:44–46 and 8:52–57; and equivalents thereof.”

 P. “spatial coordinates”

 Plaintiff’s Proposed Construction                  Defendants’ Proposed Construction

 Plain and ordinary meaning                         “two or more numbers that together define a
                                                    geographic position, such as latitude and
                                                    longitude”

 (Dkt. No. 109, Ex. B, at 9–10; id., Ex. C, at 12; Dkt. No. 116, at 31; Dkt. No. 120, at 38; Dkt.

 No. 128, App’x A, at 67.) The parties submit that this term appears in Claims 1, 14, 19, and 24

 of the ’251 Patent, Claims 1, 22, 23, and 54 of the ’838 Patent, Claims 1, 34, and 35 of the ’829

 Patent, and Claims 1, 14, 18, 23, 36, 41, and 48 of the ’123 Patent. (Dkt. No. 109, Ex. B, at 9–

 10; id., Ex. C, at 12; Dkt. No. 128, App’x A, at 67.)

        Shortly before the start of the October 30, 2020 hearing, the Court provided the parties

 with the following preliminary construction: “‘characters that together define a geographic

 position’ / Note: Reject Defendants’ proposal of ‘numbers’ and ‘such as latitude and longitude.’”

        (1) The Parties’ Positions

        Plaintiff argues that “Defendants’ proposed construction improperly limits the term to

 ‘numbers’ such as latitude and longitude,” and “Defendants’ construction is contrary to the

 disclosures of the specification.” (Dkt. No. 116, at 32.) Plaintiff submits that “the ’251 Patent

 does not disclose that the x and y location must be represented as numbers or that the spatial

 coordinates cannot be encoded or encrypted in any way.” (Id.) Further, Plaintiff argues that

 Defendants’ reliance on extrinsic evidence should be rejected because the term at issue is not

 ambiguous. (Id., at 32–33.)




                                               81 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 82 of 99 PageID #: 4203




        Defendants respond that they “propose that ‘spatial coordinates’ are numbers because this

 is consistent with both the intrinsic and extrinsic evidence and the ordinary meaning of the term

 in the art.” (Dkt. No. 120, at 38.) Defendants also respond to Plaintiff’s reliance on disclosures

 regarding “x” and “y” by arguing that “even if ‘x and y’ are spatial coordinates as AGIS

 contends, these passages make clear that ‘x and y’ are two variables, each representing a number

 in a mathematical algorithm.”      (Id., at 39.)   Further, Defendants argue that “the extrinsic

 evidence sheds light on the relevant art as different dictionaries define ‘coordinates’ as including

 a ‘set of numbers.’” (Id., at 40.) Defendants urge that “[t]he specification does not define

 ‘spatial coordinates’ differently from its ordinary meaning, which makes sense because that is a

 well-known phrase that has an accepted meaning.” (Id.)

        Plaintiff replies that “[i]ntroducing an example embodiment into the claim is unnecessary

 and unhelpful to the jury.” (Dkt. No. 123, at 11.) “Moreover,” Plaintiff argues, “it is well-

 known that the spatial coordinates may be implemented in numerous ways, including text

 strings.” (Id.) Plaintiff also urges that “Defendants’ argument that spatial coordinates cannot

 []represent a ‘display screen location’ and ‘selected position’ contradicts the language of the

 claims which recite, for example, ‘identifying the particular user-selectable symbol based, at

 least in part, on the spatial coordinates represented by the selected position.’” (Id. (citing ’251

 Patent at Cl. 13) (emphasis omitted).)

        At the October 30, 2020 hearing, Plaintiff agreed with the Court’s preliminary

 construction.   Defendants urged that “spatial coordinates” is not a coined term.           Rather,

 Defendants argued, this term is well-known and is known as referring to numbers.




                                               82 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 83 of 99 PageID #: 4204




        (2) Analysis

        The parties have discussed, as examples, Claims 1, 13, and 22 of the ’251 Patent, which

 recite (emphasis added):

        1. A computer-implemented method comprising:
                 with a first device, receiving a message from a second device, wherein the
        message relates to joining a group;
                 based on receiving the message from the second device, participating in
        the group, wherein participating in the group includes sending first location
        information to a server and receiving second location information from the server,
        the first location information comprising a location of the first device, the second
        location information comprising a plurality of locations of a respective plurality
        of second devices included in the group;
                 presenting, via an interactive display of the first device, a first interactive,
        georeferenced map and a plurality of user-selectable symbols corresponding to the
        plurality of second devices, wherein the symbols are positioned on the first
        georeferenced map at respective positions corresponding to the locations of the
        second devices, and wherein the first georeferenced map includes data relating
        positions on the first georeferenced map to spatial coordinates;
                 sending, from the first device to the server, a request for a second
        georeferenced map different from the first georeferenced map, wherein the
        request specifies a map location;
                 receiving, from the server, the second georeferenced map, wherein the
        second georeferenced map includes the requested location and data relating
        positions on the second georeferenced map to spatial coordinates;
                 presenting, via the interactive display of the first device, the second
        georeferenced map and the plurality of user-selectable symbols corresponding to
        the plurality of second devices, wherein the symbols are positioned on the second
        georeferenced map at respective positions corresponding to the locations of the
        second devices; and
                 identifying user interaction with the interactive display selecting one or
        more of the user-selectable symbols corresponding to one or more of the second
        devices and positioned on the second georeferenced map and user interaction with
        the display specifying an action and, based thereon, using an Internet Protocol to
        send data to the one or more second devices via the server,
                 wherein the first device does not have access to respective Internet
        Protocol addresses of the second devices.

        ***

        13. The method of claim 1, further comprising identifying, by the first device,
        user interaction with the display selecting a particular user-selectable symbol
        positioned on the second georeferenced map and corresponding to a particular



                                                83 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 84 of 99 PageID #: 4205




        second device, wherein identifying the user interaction selecting the particular
        user-selectable symbol comprises:
                detecting user selection of a portion of the interactive display
        corresponding to a position on the second georeferenced map;
                based at least in part on coordinates of the selected position on the second
        georeferenced map and on the data relating positions on the second georeferenced
        map to spatial coordinates, determining spatial coordinates of a location
        represented by the selected position on the second georeferenced map; and
                identifying the particular user-selectable symbol based, at least in part, on
        the spatial coordinates represented by the selected position.

        ***

        22. The method of claim 1, wherein the spatial coordinates comprise latitude and
        longitude coordinates.

        No party contends that the patents-in-suit define the term “spatial coordinates” or

 otherwise set forth any lexicography for this term.

        Surrounding claim language—such as the recitals of a “georeferenced map,” “positions

 corresponding to the locations,” and “wherein the first georeferenced map includes data relating

 positions on the first georeferenced map to spatial coordinates”—imposes no restriction on how

 the “corresponding” or “relating” must occur.

        The specification of the ’251 Patent discloses:

        The map, fixed entities, events and cellular phone/PDA/GPS device
        communication net participants’ latitude and longitude information is related to
        the “x” and “y” location on the touch screen display map by a mathematical
        correlation algorithm.

 ’251 Patent at 7:66–8:3; see id. at 7:4–6 (“The software has an algorithm that relates the x and y

 coordinates to latitude and longitude . . . .”); see also id. at 8:64–67 (“the application code detects

 the x, y display screen location of the symbol that is designated by the user’s stylus and translates

 the x, y coordinates to latitude and longitude”).




                                                84 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 85 of 99 PageID #: 4206




           Although the parties appear to agree that latitude and longitude are ordinarily represented

 as numbers, a limitation that “the spatial coordinates comprise latitude and longitude

 coordinates” is recited in a dependent claim. ’251 Patent at Cl. 22.

           The specification does not address whether “x” and “y” must be numbers or whether

 “coordinates” must be numbers. Defendants submit that “coordinates” is a well-understood term

 in the relevant art and that “extrinsic evidence sheds light on the relevant art as different

 dictionaries define ‘coordinates’ as including a ‘set of numbers’” (Dkt. No. 120, at 40):

           “any of a set of numbers used in specifying the location of a point on a line, on a
           surface, or in space” (Dkt. No. 120, Ex. 5, Merriam-Webster Collegiate
           Dictionary 275 (11th ed. 2005)); 4

           “any of a set of numbers that defines the location of a point in space” (id., Ex. 6,
           Collins English Dictionary 371 (7th ed. 2005)); 5 and

           “[a]ny of a set of numbers that determines the position of a point in a space of a
           given dimension” (id., Ex. 7, The American Heritage Desk Dictionary and
           Thesaurus 168 (2005).) 6

           On balance, however, these extrinsic general-purpose dictionaries cited by Defendants

 fail to adequately support Defendants’ assertions that spatial coordinates must be numbers and

 that “[a] mathematical algorithm as described in these passages operates on numbers, not other

 expressions such as letters.” (Dkt. No. 120, at 39.) Defendants cite authority that dictionaries

 can be consulted “so long as the dictionary definition does not contradict any definition found in

 or ascertained by a reading of the patent document.” Phillips, 415 F.3d at 1322–23 (quoting

 Vitronics Corp. v. Conceptronics, Inc., 90 F.3d 1576, 1584 n.6 (Fed. Cir. 1996)). Here, however,

 4
   This dictionary also includes definitions of “spatial” as: “1 : relating to, occupying, or having
 the character of space 2 : of or relating to facility in perceiving relations (as of objects) in
 space.” (Id. at 1196.)
 5
  This dictionary also includes definitions of “spatial” as: “1[.] of or relating to space
 2[.] existing or happening in space.” (Id. at 1546.)
 6
     This dictionary defines “spatial” as: “Relating to space.” (Id. at 698.)

                                                  85 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 86 of 99 PageID #: 4207




 relying heavily on the dictionary definitions submitted by Defendants would “risk[] transforming

 the meaning of the claim term to the artisan into the meaning of the term in the abstract, out of its

 particular context, which is the specification.” Id. at 1321. The above-reproduced claims and

 above-cited disclosures reflect that using latitude and longitude relate to implementation details

 of embodiments.      To the extent, if any, that disclosures regarding latitude, longitude, and

 algorithms imply that spatial coordinates are numbers, these specific features of particular

 disclosed embodiments should not be imported into the claims. See Phillips, 415 F.3d at 1323

 (“persons of ordinary skill in the art rarely would confine their definitions of terms to the exact

 representations depicted in the embodiments”).

        Based on all of the foregoing, construction is appropriate to resolve the parties’ dispute

 regarding this term, and Defendants fail to persuasively justify limiting this term to “numbers.”

 Instead, the broader word “characters” is appropriate, and the above-discussed evidence

 demonstrates that the word “characters” will be readily understood in the context of the patents-

 in-suit and will assist the finder of fact in understanding the scope of the claims.

        The Court therefore hereby construes “spatial coordinates” to mean “characters that

 together define a geographic position.”

 Q. “Short Message Service (SMS) messages”

 Plaintiff’s Proposed Construction                   Defendants’ Proposed Construction

 “cellular based messages of limited size “cellular based messages of limited size
 consisting of text and numbers”          consisting of text and numbers that follow the
                                          Short Message Service protocol defined in the
                                          GSM cellular phone standard” 7


 7
   Defendants previously proposed: “cellular based messages of limited size consisting of text
 and numbers that are sent over the cellular network signaling channel and that follow the Short
 Message Service protocol defined in the GSM cellular phone standard.” (Dkt. No. 109, Ex. C,
 at 12–13 (emphasis added).) Defendants submit that “[i]n an effort to narrow the disputes at

                                                86 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 87 of 99 PageID #: 4208




 (Dkt. No. 109, Ex. B, at 10; Dkt. No. 116, at 33; Dkt. No. 120, at 41; Dkt. No. 128, App’x A,

 at 93.) The parties submit that this term appears in Claims 1, 28, 31, and 41 of the ’055 Patent.

 (Dkt. No. 109, Ex. B, at 10; id., Ex. C, at 12–13; Dkt. No. 128, App’x A, at 93.)

        Shortly before the start of the October 30, 2020 hearing, the Court provided the parties

 with the following preliminary construction: “cellular based messages of limited size consisting

 of text and numbers.”

        (1) The Parties’ Positions

        Plaintiff submits that it proposes the Court’s prior construction, and Plaintiff argues that

 “[t]he specification does not identify any specific protocols or methods by which Short Message

 Service (SMS) messages must be sent.” (Dkt. No. 116, at 33.) Plaintiff also argues that

 Defendants’ reliance on extrinsic evidence should be rejected because the term at issue is not

 ambiguous. (Id., at 33–34.)

        Defendants respond that “[w]here, as here, a term refers to a technology or standard

 known in the art, it is appropriate to construe such terms by referencing that technology or

 standard.” (Dkt. No. 120, at 42.) Defendants urge that “[t]he patentee wrote the claims to

 require ‘Short Message Service (SMS) messages’ without further elaboration, understanding that

 the intended reader would know this to reference the SMS protocol.” (Dkt. No. 120, at 44.)

        Plaintiff replies that “Defendants’ proposal improperly limits the term to a particular

 embodiment that ties the short message service (SMS) messages specifically to the GSM

 standard, an outdated 2G standard that is no longer used by many networks across the United

 States.” (Dkt. No. 123, at 12.) Plaintiff argues that Defendants’ proposal “is unhelpful to the


 issue, [Defendants] ha[ve] dropped from [their] proposal the following language as unnecessary:
 ‘that are sent over the cellular network signaling channel.’” (Dkt. No. 120, at 41.)

                                              87 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 88 of 99 PageID #: 4209




 jury because it introduces new terms that are not present in the specification and a technical

 standard that is not explained in the specification.” (Id.) Plaintiff also submits that “short

 message service (SMS) messages are used in other mobile communication standards including

 3G, LTE, and 5G,” “SMS is currently defined by a different standard of the 3GPP alliance,” and

 “SMS messages come in a variety of implementations for numerous modern applications.” (Id.)

 Plaintiff concludes that “this issue is appropriate for technical expert testimony, not attorney

 argument on claim construction.” (Id.)

        At the October 30, 2020 hearing, Plaintiff agreed with the Court’s preliminary

 construction.

        Defendants argued that the Court’s preliminary construction would improperly

 encompass all manner of communications sent from a cell phone, such as e-mail, calendar

 invitations, Tweets, and Facebook posts. Defendants noted that Claim 7 of the ’251 Patent refers

 to (emphasis added): “a Short Message Service (‘SMS’) message or text message.” Defendants

 also argued that this disputed term is well-known in the relevant art and is used in various

 standards promulgated by the 3rd Generation Partnership Project (“3GPP”).            Defendants

 presented the following alternative proposed construction: “cellular based messages of limited

 size consisting of text and numbers that follow the Short Message Service protocols published by

 the 3rd Generation Partnership Project (3GPP).” Defendants submitted that their proposal in this

 regard would account for changes in the meaning of the disputed term over time.

        Plaintiff responded that “limited size” would be understood by persons of ordinary skill

 in the art. Plaintiff also argued that the patentee used this SMS term, which refers to cellular-

 based messages, to distinguish such messages from the “IP-based messages” that are recited

 elsewhere in the claims at issue.



                                              88 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 89 of 99 PageID #: 4210




         (2) Analysis

         In Huawei, after the close of claim construction briefing, the parties agreed that this term

 should be construed to mean “cellular based messages of limited size consisting of text and

 numbers,” and the Court adopted this agreed-upon construction. Huawei at 56.

         Defendants propose that Short Message Service (SMS) refers to particular cellular

 communications standards, such as the Global System for Mobile Communications (“GSM”).

 Defendant cites the Court’s claim construction in E2E Processing, Inc. v. Cabela’s Inc., et al.,

 No. 2:14-CV-36, 2015 WL 4051423, at *12 (E.D. Tex. Jul. 2, 2015) (Payne, J.), which found

 that the term “internet server application program interface component” was a term of art and

 meant “a dynamic link library (‘DLL’) used by Internet Information Server (‘IIS’), a product of

 Microsoft Corporation.” Id., at *13. E2E noted that “the patentee used a term with a well-

 known meaning in the relevant art,” “the specification contains no clear basis for departing from

 that well-known meaning,” and “[u]nder such circumstances, the well-known meaning in the

 relevant art applies.” Id., at *14.

         E2E noted, however, that the patentee “appears to acknowledge that ‘ISAPI’ is

 commonly used as an acronym for a dynamic link library (‘DLL’) used by Internet Information

 Server (‘IIS’), a product of Microsoft Corporation.” Id., at *13 (citing briefing and evidence). In

 E2E, the patentee argued that because the claim was amended during prosecution to replace

 “ISAPI” with “internet server application program interface component,” the term should not be

 limited to the Microsoft product. Id. E2E rejected this argument, noting that the examiner

 objected that the acronym ISAPI should be spelled out, and “the patentee did not remove the

 ‘ISAPI’ limitation entirely but rather merely spelled out that acronym in response to the

 examiner’s objection . . . .” Id., at *13–*14.



                                                  89 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 90 of 99 PageID #: 4211




        In the present case, unlike in E2E, Plaintiff has not acknowledged that the term at issue

 (either spelled out or in acronym form) is commonly used to refer to a particular product or

 standard. See id. E2E is therefore distinguishable and is unpersuasive. The Boehringer case

 cited by Defendants, in which the patentee “chose to claim its virus using the term ‘ATCC–

 VR2332,’ a term on its face referring to a particular ATCC deposit,” is likewise distinguishable

 because there was no dispute that “ATCC” was known in the relevant art as referring to the

 American Type Culture Collection. See Boehringer Ingelheim Vetmedica, Inc. v. Schering–

 Plough Corp., 320 F.3d 1339, 1348 (Fed. Cir. 2003).

        Defendants purport to prove that the term “Short Message Service (SMS)” is known in

 the relevant art as referring to GSM. Defendants submit extrinsic evidence in the form of two

 technical dictionaries and one technical specification:

        Hargrave’s Communications Dictionary defines “short message service (SMS)” to
        mean “An add-on facility of the Global System for Mobile communications
        (GSM) digital cellular service that allows the transmission of limited text
        messages similar to those of pagers.” [(Dkt. No. 120,] Ex. 8[, Hargrave’s
        Communications Dictionary] 467 [(2001)].

        The Dictionary of Multimedia entry for Short Message Service explains “Global
        System for Mobile Communications (GSM) phones have SMS capability.” [(Dkt.
        No. 120,] Ex. 9[, The Dictionary of Multimedia Terms & Acronyms] 380 (4th ed.
        2005)].

        The introduction to a technical specification for SMS explains “The Point-to-
        Point Short Message Service (SMS) provides a means of sending messages of
        limited size to and from GSM mobiles.” [(Dkt. No. 120,] Ex. 10[, 3G TS 23.040
        V2.0.0] 6 [(June 1996).]

 (Dkt. No. 120, at 42.)

        Although this evidence perhaps establishes that the term “Short Message Service (SMS)”

 has been known in the art as having a particular meaning in the context of GSM, Defendants fail

 to adequately demonstrate that the term “Short Message Service (SMS)” has been known in the



                                               90 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 91 of 99 PageID #: 4212




 art as limited to GSM. At the October 30, 2020 hearing, Defendants alternatively proposed

 referring to “the Short Message Service protocols published by the 3rd Generation Partnership

 Project (3GPP)” so as to account for changes over time, but here again Defendants fail to

 demonstrate that a person of ordinary skill in the art would necessarily understand “Short

 Message Service (SMS)” as limited to these standards.

        Instead, the context in which the patentee used “Short Message Service (SMS)” reflects a

 distinction between cellular-based messages and “IP-based” messages.           The specification

 discloses that “SMS is integrated with the cell phone’s voice communications.” ’055 Patent at

 13:55–56. Claim 1 of the ’055 Patent, for example, recites in relevant part (emphasis added):

        1. A method comprising:
              performing by a first device:
                  obtaining contact information of a plurality of second
                      devices, wherein the contact information comprises
                      respective telephone numbers of the second devices;
                  facilitating initiation of Internet Protocol (IP) based
                      communication between the first device and the
                      respective second devices by using respective telephone
                      numbers to send, from the first device to the second
                      devices, respective Short Message Service (SMS)
                      messages including a telephone number of the first
                      device and information usable b[y] the respective
                      second device to send IP-based communication to the
                      first device;
                  receiving respective IP-based responses to the SMS
                      messages, wherein the IP-based responses to the SMS
                      messages include location information of the respective
                      second devices; * * *

        Based on all of the foregoing, the Court rejects Defendants’ proposed construction and

 adopts a construction that gives effect to the patentee’s distinction between cellular-based

 messages and “IP-based” messages.




                                              91 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 92 of 99 PageID #: 4213




           The Court accordingly hereby construes “Short Message Service (SMS) messages” to

 mean “cellular-based (rather than IP-based) messages of limited size consisting of text and

 numbers.”

 R. “facilitating initiation of Internet Protocol (IP) based communication between the first
 device and the respective second devices”

 Plaintiff’s Proposed Construction                   Defendants’ Proposed Construction

 Plain and ordinary meaning                          “activating inactive Internet Protocol (IP)
                                                     communication systems in the respective
                                                     second      devices    to    allow IP-based
                                                     communications between the first device and
                                                     the respective second devices”

 (Dkt. No. 109, Ex. B, at 10–11; id., Ex. C, at 14–15; Dkt. No. 116, at 34; Dkt. No. 120, at 44;

 Dkt. No. 128, App’x A, at 99.) The parties submit that this term appears in Claims 1, 28, and 41

 of the ’055 Patent. (Dkt. No. 109, Ex. B, at 10–11; id., Ex. C, at 14–15; Dkt. No. 128, App’x A,

 at 99.)

           Shortly before the start of the October 30, 2020 hearing, the Court provided the parties

 with the following preliminary construction: “Plain and ordinary meaning.              Note: Reject

 ‘activating inactive.’”

           (1) The Parties’ Positions

           Plaintiff argues that “Defendants’ construction unnecessarily complicates and adds

 ambiguity to the claims . . . .” (Dkt. No. 116, at 35.) Plaintiff also argues that “Defendants

 identify no lexicography or disavowal of scope with respect to the term ‘facilitating initiation.’”

 (Id.)

           Defendants respond that “[t]he surrounding claim language and specification’s

 description of the ‘facilitating initiation’ step demonstrate that the step refers to activating an IP

 communication system that was off.” (Dkt. No. 120, at 45.)

                                                92 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 93 of 99 PageID #: 4214




        Plaintiff replies:

        Defendants inject a new limitation, “IP communication systems in the respective
        second devices,” and then further introduce ambiguity as to whether these systems
        are inactive or activated. This is an issue for expert testimony. Starting
        communication does not require an initiation from inactive systems. Phones are
        always on, and Defendants’ identification of an unclaimed battery-saving
        embodiment does not warrant the addition of the new limitation.

 (Dkt. No. 123, at 12–13.)

        At the October 30, 2020 hearing, Plaintiff agreed with the Court’s preliminary

 construction and presented no oral argument. Defendants opposed the Court’s preliminary

 construction but rested on their briefing and presented no oral argument.

        (2) Analysis

        In Huawei, the parties did not present this term as a disputed term, so the Court did not

 address this term in Huawei.

        Claim 1 of the ’055 Patent, for example, recites in relevant part (emphasis added):

        1. A method comprising:
              performing by a first device:
                  obtaining contact information of a plurality of second
                      devices, wherein the contact information comprises
                      respective telephone numbers of the second devices;
                  facilitating initiation of Internet Protocol (IP) based
                      communication between the first device and the
                      respective second devices by using respective telephone
                      numbers to send, from the first device to the second
                      devices, respective Short Message Service (SMS)
                      messages including a telephone number of the first
                      device and information usable b[y] the respective
                      second device to send IP-based communication to the
                      first device;
                  receiving respective IP-based responses to the SMS
                      messages, wherein the IP-based responses to the SMS
                      messages include location information of the respective
                      second devices; * * *

 The specification discloses:



                                              93 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 94 of 99 PageID #: 4215




        In disasters, battery life is essential as there may not be extra batteries available or
        a power available to recharge the battery. It is therefore essential to lessen
        battery utilization. The normal method by which this is accomplished is to not use
        software that keeps the display on, uses the GPS or transmits on the
        communications. However, deactivating any one of these processes produces a
        problem with providing location data to all on the network.

        With location sharing there are essentially two times when the location
        information is essential: a) Where the user wants all to know his/her location and
        status and the location and status of others and b) When the commander wants to
        know the location and status of all or of a particular unit.

        When the user wants others to know the user location and status, the user can
        simply turn on location reporting software which then turns on the display, the
        GPS and the communications reporting software causing the reporting of the user
        location to the ad hoc password protected digital network. However, when the
        commander or someone else wants to know the location and status of the PDA/PC
        unit that is conserving battery usage by having user display, GPS and
        communications transmission turned on [sic, off], the commander has no method
        to accomplish this.

        This problem is overcome by enabling the commander to transmit a “turn on” IP
        message to the battery conserving(s) unit(s) by addressing the message to the ad
        hoc network Server which then sends an SMS message to the addressed phone.
        The SMS message will be received as long as the phone is powered on, as SMS is
        integrated with the cell phone’s voice communications. The Server could also
        send a turn on IP message to networked radios, which will then cause the radio’s
        computer to send a digital message to the receiving PC/PDA to activate the user
        display and location and status reporting software.

 ’055 Patent at 13:27–60 (emphasis added).

        These disclosures are directed to “lessen[ing] battery utilization,” but no such limitation

 appears in the claims here at issue. The claims thus do not express or imply that Internet

 Protocol (IP) communication systems in the respective second devices are inactive.

        Defendants argue that “[i]f IP-based communications were still active, then the

 commander could simply send a normal IP-based message requesting the device’s location.”

 (Dkt. No. 120, at 46.) Defendants thus appear to assume that if a second device has active IP

 communication capability, then the first device is able to send IP-based messages to the second



                                                94 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 95 of 99 PageID #: 4216




 device. Defendants fail to demonstrate why this is necessary so. Instead, the claim language at

 issue can be readily understood as encompassing a situation in which the first device has a

 telephone number of the second device but does not have information necessary to send an

 IP message to the second device. Indeed, as recited in the claim, the SMS message sent from the

 first device to the second device includes “information usable b[y] the respective second device

 to send IP-based communication to the first device.” By providing this information, the first

 device can facilitate IP-based communication.

        The Court therefore hereby expressly rejects Defendants’ proposed construction. No

 further construction is necessary. See O2 Micro, 521 F.3d at 1362; see also Finjan, 626 F.3d

 at 1207; ActiveVideo, 694 F.3d at 1326; Summit 6, 802 F.3d at 1291.

        The Court accordingly hereby construes “facilitating initiation of Internet Protocol

 (IP) based communication between the first device and the respective second devices” to

 have its plain meaning.

 S. “receiving a message from a second device”

 Plaintiff’s Proposed Construction                 Defendants’ Proposed Construction

 Plain and Ordinary Meaning                        “receiving a message directly from a second
                                                   device without the use of a server”

 (Dkt. No. 109, Ex. B, at 11; id., Ex. C, at 15; Dkt. No. 116, at 36; Dkt. No. 120, at 47; Dkt.

 No. 128, App’x A, at 106.) The parties submit that this term appears in Claims 1 and 24 of the

 ’251 Patent. (Dkt. No. 109, Ex. B, at 11; id., Ex. C, at 15; Dkt. No. 128, App’x A, at 106.)

        Shortly before the start of the October 30, 2020 hearing, the Court provided the parties

 with the following preliminary construction: “Plain and ordinary meaning.            Note: Reject

 Defendants’ proposal of ‘directly’ and ‘without the use of the server.’”




                                               95 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 96 of 99 PageID #: 4217




         (1) The Parties’ Positions

         Plaintiff argues: “Defendants seek to relitigate the same construction proposed and

 rejected by the Court in the Huawei case. Defendants’ proposed construction is not supported by

 the claims or the intrinsic evidence and accordingly should be rejected.” (Dkt. No. 116, at 36.)

 Plaintiff urges that “[t]he ’251 Patent’s specification contains no expression of exclusion or

 restriction as to the use of a server.” (Id., at 37.)

         Defendants respond that “[b]efore AGIS filed its brief, [Defendants] proposed and AGIS

 agreed that to save the Court’s resources, the parties would file a joint motion to adopt the

 construction from Huawei for this term, while preserving the arguments from that case for

 appeal.” (Dkt. No. 120, at 47.) Defendants argue that “[t]he plain language of the claims and the

 applicant’s disavowal of using server during prosecution confirm that ‘receiving a message from

 a second device’ should be construed as ‘receiving a message directly from a second device

 without the use of a server.’” (Id.) For example, Defendants argue that “the claims include a

 ‘server,’ but they only recite using the ‘server’ for other steps besides the first device ‘receiving a

 message from a second device.’” (Id.)

         Plaintiff replies that “there is no disavowal or disclaimer by the applicant or any other

 valid reason to require direct communication between devices without the use of a server as

 proposed by Defendants, and this claim term should be accorded its plain and ordinary

 meaning.” (Dkt. No. 123, at 13.) For example, Plaintiff argues that Defendants’ proposal

 “contradicts the ’251 Patent which discloses that a ‘Server acts as a forwarder for IP

 communications between any combination of cell phone / PDA users and/or PC based users.’”

 (Id. (citing ’251 Patent at 3:15–17).) Plaintiff also argues that the prosecution history contains

 no disavowal because “applicant did not distinguish [the] Melen [reference] on the grounds that



                                                  96 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 97 of 99 PageID #: 4218




 Melen used a server as an intermediary to receive a message from a second device.” (Dkt.

 No. 123, at 13.)

        At the October 30, 2020 hearing, Plaintiff agreed with the Court’s preliminary

 construction and presented no oral argument. Defendants opposed the Court’s preliminary

 construction but rested on their briefing and presented no oral argument.

        (2) Analysis

        Claim 1 of the ’251 Patent, for example, recites (emphasis added):

        1. A computer-implemented method comprising:
                 with a first device, receiving a message from a second device, wherein the
        message relates to joining a group;
                 based on receiving the message from the second device, participating in
        the group, wherein participating in the group includes sending first location
        information to a server and receiving second location information from the server,
        the first location information comprising a location of the first device, the second
        location information comprising a plurality of locations of a respective plurality
        of second devices included in the group;
                 presenting, via an interactive display of the first device, a first interactive,
        georeferenced map and a plurality of user-selectable symbols corresponding to the
        plurality of second devices, wherein the symbols are positioned on the first
        georeferenced map at respective positions corresponding to the locations of the
        second devices, and wherein the first georeferenced map includes data relating
        positions on the first georeferenced map to spatial coordinates;
                 sending, from the first device to the server, a request for a second
        georeferenced map different from the first georeferenced map, wherein the
        request specifies a map location;
                 receiving, from the server, the second georeferenced map, wherein the
        second georeferenced map includes the requested location and data relating
        positions on the second georeferenced map to spatial coordinates;
                 presenting, via the interactive display of the first device, the second
        georeferenced map and the plurality of user-selectable symbols corresponding to
        the plurality of second devices, wherein the symbols are positioned on the second
        georeferenced map at respective positions corresponding to the locations of the
        second devices; and
                 identifying user interaction with the interactive display selecting one or
        more of the user-selectable symbols corresponding to one or more of the second
        devices and positioned on the second georeferenced map and user interaction with
        the display specifying an action and, based thereon, using an Internet Protocol to
        send data to the one or more second devices via the server,



                                                97 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 98 of 99 PageID #: 4219




               wherein the first device does not have access to respective Internet
        Protocol addresses of the second devices.

        In Huawei, the defendants presented the same proposed construction that Defendants are

 proposing in the present case. See Huawei at 49–50. Huawei found that the defendants “ha[d]

 not shown that anything in the claims warrants requiring that a message be received ‘directly’

 and ‘without the use of a server.’” Id. at 50. Defendants here argue that “the claims include a

 ‘server,’ but they only recite using the ‘server’ for other steps besides the first device ‘receiving a

 message from a second device.’” (Dkt. No. 120, at 47). This mere absence of a recital of

 “server” in the disputed term, however, does not warrant precluding the use of a server. See,

 e.g., ’251 Patent at 3:15–17 (“A communication Server acts as a forwarder for IP

 communications between any combination of cell phone/PDA users and/or PC based users.”).

        Huawei also considered prosecution history involving the “Melen” reference (United

 States Patent Application Publication No. 2004/0148090). Huawei at 48–49. Defendants cite

 this prosecution history in the present case as well. (See Dkt. No. 120, Ex. 12, Office Action; see

 also id., Ex. 14, Nov. 13, 2015 Amendments, at 13.) Defendants also cite a subsequent assertion

 by the examiner that “Melen further discussed and/or stated that the navigation systems are

 capable of establishing groups of members and communicating wirelessly with other navigation

 systems without the use of a vehicle network server.” (Id., Ex. 15, Dec. 10, 2015 Office Action,

 at 2 (emphasis omitted).) As found in Huawei (see Huawei at 52), however, the patentee

 distinguished a particular use of a server rather than use of a server generally or use of a server to

 receive a message. (See Dkt. No. 120, Ex. 14, Nov. 13, 2015 Amendments, at 13 (“the first and

 second navigation systems do not communicate with each other until the server adds the first

 navigation system 300 to the group”) (emphasis added).)




                                                98 / 99
Case 2:19-cv-00361-JRG Document 147 Filed 12/08/20 Page 99 of 99 PageID #: 4220




           Defendants fail to justify departing from the analysis and conclusions reached in Huawei.

    See Huawei at 49–53.      The Court therefore hereby expressly rejects Defendants’ proposed

    construction, and no further construction is necessary. See O2 Micro, 521 F.3d at 1362; see also

    Finjan, 626 F.3d at 1207; ActiveVideo, 694 F.3d at 1326; Summit 6, 802 F.3d at 1291.

           The Court accordingly hereby construes “receiving a message from a second device” to
.
    have its plain meaning.

                                           V. CONCLUSION

           The Court adopts the constructions set forth in this opinion for the disputed terms of the

    patents-in-suit. The parties are ordered that they may not refer, directly or indirectly, to each

    other’s claim construction positions in the presence of the jury. Likewise, the parties are ordered

    to refrain from mentioning any portion of this opinion, other than the actual definitions adopted

    by the Court, in the presence of the jury. Any reference to claim construction proceedings is

    limited to informing the jury of the definitions adopted by the Court.
            SIGNED this 3rd day of January, 2012.
           SIGNED this 8th day of December, 2020.




                                                        ____________________________________
                                                        ROY S. PAYNE
                                                        UNITED STATES MAGISTRATE JUDGE




                                                  99 / 99
